 
EXHIBIT 10.1


EXECUTION COPY
 
Cinedigm Corp.
 
5.5% Convertible Senior Notes due 2035
 
PURCHASE AGREEMENT
 
April 23, 2015
 
PIPER JAFFRAY & CO.
c/o Piper Jaffray & Co.
U.S. Bancorp Center
800 Nicollet Mall
Minneapolis, Minnesota  55402
 
Ladies and Gentlemen:
 
Cinedigm Corp., a Delaware corporation (the “Company”), proposes to sell to the
sole Initial Purchaser named in Schedule I hereto (the “Initial Purchaser”)
$64,000,000 principal amount of its 5.5% Convertible Senior Notes due 2035 (the
“Securities”). The Securities will be issued pursuant to an Indenture to be
dated on or about April 29, 2015, between the Company and U.S. Bank National
Association, as trustee (the “Trustee”) (the “Indenture”).  The Securities will
be convertible into cash, shares (the “Underlying Securities”) of the Class A
common stock, par value $0.001 per share (the “Common Stock”), of the Company,
or a combination thereof in accordance with the terms of the Indenture.
 
In connection with the offering of the Securities, the Company and Société
Générale (the “Counterparty”) are entering into a forward stock purchase
transaction pursuant to a forward stock purchase confirmation (the “Prepaid
Forward Confirmation”).
 
This Agreement, the Indenture, the Securities and the Prepaid Forward
Confirmation are herein collectively called the “Transaction Documents.”
 
The Company hereby confirms its agreement with respect to the sale of the
Securities to the Initial Purchaser, who is also acting as the sole
representative (the “Representative”).
 
1.           Preliminary Offering Memorandum; Offering Memorandum; Time of Sale
Disclosure Package.
 
The Securities will be sold to the Initial Purchaser without being registered
under the Securities Act of 1933, as amended (the “Securities Act” or “Act”),
and the rules and regulations (the “Rules and Regulations”) of the Securities
and Exchange Commission (the “Commission”) thereunder, in reliance upon an
exemption therefrom.   The Company has prepared a preliminary offering
memorandum dated April 23, 2015 (the “Preliminary Offering Memorandum”) and will
prepare an offering memorandum dated the date hereof (the “Offering Memorandum”)
setting forth information concerning the Company and the Securities. Copies of
the Preliminary Offering Memorandum have been, and copies of the Offering
Memorandum will be, delivered
 

 
 

--------------------------------------------------------------------------------

 



 by the Company to the Initial Purchaser pursuant to the terms of this
Agreement. The Company hereby confirms that it has authorized the use of the
Preliminary Offering Memorandum, the other documents included in the Time of
Sale Disclosure Package (as defined below) and the Offering Memorandum in
connection with the offering and resale of the Securities by the Initial
Purchaser in the manner contemplated by this Agreement. References herein to the
Preliminary Offering Memorandum, the Time of Sale Disclosure Package and the
Offering Memorandum shall be deemed to refer to and include any document
incorporated by reference therein.  References herein to the Preliminary
Offering Memorandum, the Time of Sale Disclosure Package or the Offering
Memorandum shall be deemed to refer to include the documents incorporated by
reference therein.
 
All references in this Agreement to financial statements and schedules and other
information which is “described,” “contained,” “included” or “stated” (or other
references of a like import) in the Preliminary Offering Memorandum, the Time of
Sale Disclosure Package or the Offering Memorandum shall be deemed to include
all such financial statements and schedules and other information which are
incorporated by reference in the Preliminary Offering Memorandum, the Time of
Sale Disclosure Package or Offering Memorandum, as the case may be; and all
references in this Agreement to amendments or supplements to the Preliminary
Offering Memorandum, the Time of Sale Disclosure Package or Offering Memorandum
shall be deemed to include the subsequent filing of any document under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and which is
deemed to be incorporated therein by reference therein or otherwise deemed by
the Rules and Regulations to be a part thereof.
 
2.           Representations and Warranties of the Company and the Initial
Purchaser.
 
(a)             Representations and Warranties of the Company.  The Company
represents and warrants to, and agrees with, the Initial Purchaser as follows:
 
(i)           Accurate Disclosure.  The Preliminary Offering Memorandum, as of
its date, did not contain an untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading.  As of the Time of
Sale (as defined below), neither (A) the Time of Sale Disclosure Package nor (B)
any Issuer Written Communication (as defined below), when considered together
with the Time of Sale Disclosure Package, included an untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. Neither the Offering Memorandum nor any supplement thereto, as
of its issue date, or at the Closing Date (as defined below), included, includes
or will include an untrue statement of a material fact or omitted, omits or will
omit to state a material fact necessary in order to make the statements therein,
in light of the circumstances under which they were made, not misleading.  The
representations and warranties in this Section 2(a)(i) shall not apply to
statements in or omissions from any Preliminary Offering Memorandum, the Time of
Sale Disclosure Package, any Issuer Written Communication or the Offering
Memorandum (or any supplement thereto) made in reliance upon, and in conformity
with, written information furnished to the Company by you, specifically for use
in the
 

 
-2-

--------------------------------------------------------------------------------

 



preparation of such document, it being understood and agreed that the only such
information furnished by the Initial Purchaser consists of the information
described as such in Section 6(e).
 
Each reference to “Issuer Written Communication” herein means any “written
communication” (as defined in Rule 405 of the Securities Act) by the Company or
its agents and representatives (other than the Initial Purchaser in its capacity
as such) that constitutes an offer to sell or solicitation of an offer to buy
the Securities other than (i) the Preliminary Offering Memorandum and (ii) the
Offering Memorandum.
 
“Time of Sale Disclosure Package” means the Preliminary Offering Memorandum, as
amended and supplemented by the documents listed on Schedule II hereto,
including a term sheet substantially in the form of Schedule III hereto, all
considered together.
 
“Time of Sale” means 8:00 pm (Eastern time) on the date of this Agreement.
 
(ii)           Issuer Written Communication. Each Issuer Written Communication
does not include any information that conflicts with the information contained
in the Preliminary Offering Memorandum, the Time of Sale Disclosure Package or
the Offering Memorandum.  The foregoing sentence does not apply to statements in
or omissions from any Issuer Written Communication based upon and in conformity
with written information furnished to the Company by you or by any Initial
Purchaser through you specifically for use therein; it being understood and
agreed that the only such information furnished by any Initial Purchaser
consists of the information described as such in Section 6(e).
 
(iii)           No Other Offering Materials.  The Company has not distributed
and will not distribute any Issuer Written Communication other than the written
communications set forth on Schedule II hereto, including a term sheet
substantially in the form of Schedule III hereto and any other written
communications distributed in accordance with the provisions of Section 4(t) of
this Agreement.
 
(iv)           Financial Statements.  The consolidated financial statements of
the Company, together with the related notes, set forth or incorporated by
reference in the Time of Sale Disclosure Package and the Offering Memorandum
comply in all material respects with the requirements of the Securities Act and
the Exchange Act and fairly present the financial condition of the Company and
its consolidated subsidiaries as of the dates indicated and the results of
operations and changes in cash flows for the periods therein specified in
conformity with generally accepted accounting principles in the United States
consistently applied throughout the periods involved; the supporting schedules
set forth or incorporated by reference in the Time of Sale Disclosure Package
and the Offering Memorandum present fairly the information required to be stated
therein; all non-GAAP financial information set forth or incorporated by
reference in the Time of Sale Disclosure Package and the Offering Memorandum
complies with the requirements of Regulation G and Item 10 of Regulation S-K
under the Act; and, except as disclosed in the Time of Sale Disclosure Package
and the Offering Memorandum, there are no material off-balance sheet
arrangements (as defined in Regulation S-K under
 

 
-3-

--------------------------------------------------------------------------------

 



the Act, Item 303(a)(4)(ii)) or any other relationships with unconsolidated
entities or other persons, that may have a material current or, to the Company’s
knowledge, material future effect on the Company’s financial condition, results
of operations, liquidity, capital expenditures, capital resources or significant
components of revenue or expenses.  Other than the financial statements, related
notes and schedules that are set forth or incorporated by reference in the Time
of Sale Disclosure Package and the Offering Memorandum, no other financial
statements or schedules would be required to be included in the Time of Sale
Disclosure Package or the Offering Memorandum if each of the Time of Sale
Disclosure Package and the Offering Memorandum was a prospectus in a
registration statement on Form S-3 under the Securities Act.  To the Company’s
knowledge, EisnerAmper LLP, which has expressed its opinion with respect to the
financial statements and schedules set forth or incorporated by reference in the
Time of Sale Disclosure Package and the Offering Memorandum, is (x) an
independent public accounting firm within the meaning of the Act and the Rules
and Regulations, (y) a registered public accounting firm (as defined in Section
2(a)(12) of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”)) and (z)
not in violation of the auditor independence requirements of the Sarbanes-Oxley
Act.
 
(v)           Organization and Good Standing.  Each of the Company and its
subsidiaries has been duly organized and is validly existing as a corporation in
good standing under the laws of its jurisdiction of incorporation. Each of the
Company and its subsidiaries has full corporate power and authority to own its
properties and conduct its business as currently being carried on and as
described in the Time of Sale Disclosure Package and the Offering Memorandum,
and is duly qualified to do business as a foreign corporation in good standing
in each jurisdiction in which it owns or leases real property or in which the
conduct of its business makes such qualification necessary and in which the
failure to so qualify would have a material adverse effect upon the business,
prospects, management, properties, operations, condition (financial or
otherwise) or results of operations of the Company and its subsidiaries, taken
as a whole, or on the performance by the Company of its obligations under the
Transaction Documents (“Material Adverse Effect”).
 
(vi)           Absence of Certain Events.  Except as contemplated in the Time of
Sale Disclosure Package and in the Offering Memorandum, subsequent to the
respective dates as of which information is given in the Time of Sale Disclosure
Package and the Offering Memorandum, neither the Company nor any of its
subsidiaries has incurred any material liabilities or obligations, direct or
contingent, or entered into any material transactions, or declared or paid any
dividends or made any distribution of any kind with respect to its capital
stock; and there has not been any change in the capital stock (other than a
change in the number of outstanding shares of Common Stock due to the issuance
of shares upon the exercise of outstanding options or warrants or conversion of
convertible securities), or any material change in the short-term or long-term
debt (other than as a result of the conversion of convertible securities), or
any issuance of options, warrants, convertible securities or other rights to
purchase the capital stock, of the Company or any of its subsidiaries, or any
material adverse change in the general affairs, condition (financial or
otherwise), business, prospects, management, properties, operations or results
of operations of the Company and its subsidiaries, taken as a whole
 

 
-4-

--------------------------------------------------------------------------------

 



(“Material Adverse Change”) or any development which could reasonably be
expected to result in any Material Adverse Change.
 
(vii)           Absence of Proceedings.  Except as set forth in the Time of Sale
Disclosure Package and in the Offering Memorandum, there is not pending or, to
the knowledge of the Company, threatened or contemplated, any action, suit or
proceeding (a) to which the Company or any of its subsidiaries is a party or (b)
which has as the subject thereof any officer or director of the Company or any
subsidiary, any employee benefit plan sponsored by the Company or any subsidiary
or any property or assets owned or leased by the Company or any subsidiary
before or by any court or Governmental Authority (as defined below), or any
arbitrator, which, individually or in the aggregate, might result in any
Material Adverse Change, or would materially and adversely affect the ability of
the Company to perform its obligations under this Agreement or which are
otherwise material in the context of the sale of the Securities.  There are no
current or, to the knowledge of the Company, pending, legal, governmental or
regulatory actions, suits or proceedings (x) to which the Company or any of its
subsidiaries is subject or (y) which has as the subject thereof any officer or
director of the Company or any subsidiary, any employee plan sponsored by the
Company or any subsidiary or any property or assets owned or leased by the
Company or any subsidiary, that would be required to be described in a
prospectus in a registration statement on Form S-3 under the Securities Act that
have not been so described in the Time of Sale Disclosure Package or the
Offering Memorandum.
 
(viii)           Disclosure of Legal Matters. There are no statutes,
regulations, contracts or documents that would be required to be described in a
prospectus in a registration statement on Form S-3 under the Securities Act that
have not been so described in the Time of Sale Disclosure Package or the
Offering Memorandum.
 
(ix)           Authorization and Enforceability of Purchase Agreement. This
Agreement has been duly authorized, executed and delivered by the Company, and
constitutes a valid, legal and binding obligation of the Company, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting the rights of
creditors generally and subject to general principles of equity (the
“Enforceability Exceptions”) and except as rights to indemnity hereunder may be
limited by federal or state securities laws.
 
(x)           Authorization and Enforceability of Indenture; Trust Indenture
Act.  The Indenture has been duly authorized by the Company and, when duly
executed and delivered in accordance with its terms by each of the parties
thereto, will constitute a valid and legally binding agreement of the Company
enforceable against the Company in accordance with its terms, subject to the
Enforceability Exceptions; and on the Closing Date, the Indenture will conform
in all material respects to the requirements of the Trust Indenture Act of 1939,
as amended (the “Trust Indenture Act”), and the rules and regulations of the
Commission applicable to an indenture that is qualified thereunder.
 
(xi)           Authorization and Enforceability of the Securities.  The
Securities have been duly authorized by the Company and, when duly executed,
authenticated,
 

 
-5-

--------------------------------------------------------------------------------

 



issued and delivered as provided in the Indenture and paid for as provided
herein, will be duly and validly issued and outstanding and will constitute
valid and legally binding obligations of the Company enforceable against the
Company in accordance with their terms, subject to the Enforceability
Exceptions, and will be entitled to the benefits of the Indenture.
 
(xii)           The Underlying Securities.  Upon issuance and delivery of the
Securities in accordance with this Agreement and the Indenture, the Securities
will be convertible at the option of the holder thereof into shares of the
Underlying Securities in accordance the terms of the Securities and the
Indenture; the Underlying Securities reserved for issuance upon conversion of
the Securities have been duly authorized and reserved and, when issued upon
conversion of the Securities in accordance with the terms of the Securities and
the Indenture, will be validly issued, fully paid and nonassessable, and the
issuance of the Underlying Securities will not be subject to any preemptive or
similar rights.
 
(xiii)           Prepaid Forward Confirmation. The Prepaid Forward Confirmation
will have been duly authorized, and the Prepaid Forward Confirmation has been or
will have been, as the case may be, executed and delivered by the Company and,
assuming due execution and delivery thereof by the Counterparty, constitutes, or
will constitute, as the case may be, a valid and legally binding agreement of
the Company enforceable against the Company in accordance with its terms,
subject to the Enforceability Exceptions.
 
(xiv)           Descriptions of the Transaction Documents.  Each Transaction
Document conforms or will conform on the Closing Date in all material respects
to the descriptions thereof contained in the Time of Sale Disclosure Package and
the Offering Memorandum.
 
(xv)           No Conflicts; Authority.  The execution, delivery and performance
of the Transaction Documents, the issuance and sale of the Securities (including
the issuance of the Underlying Securities upon conversion thereof) and the
consummation of the transactions contemplated by the Transaction Documents will
not (A) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its subsidiaries pursuant to any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject, (B) result in any violation of the
provisions of the Company’s charter or by-laws or (C) result in the violation of
any law or statute or any judgment, order, rule, regulation or decree of any
court or arbitrator or federal, state, local or foreign governmental agency or
regulatory authority having jurisdiction over the Company or any of its
subsidiaries or any of their properties or assets (each, a “Governmental
Authority”), except in the case of clause (A) as would not result in a Material
Adverse Effect.  No consent, approval, authorization or order of, or
registration or filing with any Governmental Authority is required for the
execution, delivery and performance of the
 

 
-6-

--------------------------------------------------------------------------------

 



Transaction Documents, the issuance and sale of the Securities (including the
issuance of the Underlying Securities upon conversion thereof) or for the
consummation of the transactions contemplated by the Transaction Documents,
except such as may be required under state securities or blue sky laws; and the
Company has full power and authority to enter into the Transaction Documents and
to perform its obligations thereunder.
 
(xvi)           Capitalization; the Securities; Registration Rights.  All of the
issued and outstanding shares of capital stock of the Company, including the
outstanding shares of Common Stock, are duly authorized and validly issued,
fully paid and nonassessable, have been issued in compliance with all federal
and state and foreign securities laws, were not issued in violation of or
subject to any preemptive rights or other rights to subscribe for or purchase
securities that have not been waived in writing (a copy of which has been
delivered to counsel to the Representative), and the holders thereof are not
subject to personal liability by reason of being such holders; and the capital
stock of the Company, including the Common Stock, conforms to the description
thereof in the Time of Sale Disclosure Package and in the Offering
Memorandum.  Except as otherwise stated in the Time of Sale Disclosure Package
and in the Offering Memorandum, (A) there are no preemptive rights or other
rights to subscribe for or to purchase, or any restriction upon the voting or
transfer of, any shares of Common Stock pursuant to the Company’s charter,
by-laws or any agreement or other instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound; (B)  the offering or sale of the Securities as contemplated by this
Agreement does not and will not give rise to any rights for or relating to the
registration of any shares of Common Stock or other securities of the Company
(collectively “Registration Rights”) and (C) any person to whom the Company has
granted Registration Rights has agreed not to exercise such rights until after
expiration of the Lock-Up Period (as defined below).  All of the issued and
outstanding shares of capital stock of each of the Company’s subsidiaries have
been duly and validly authorized and issued and are fully paid and
nonassessable, and, except as otherwise described in the Time of Sale Disclosure
Package and in the Offering Memorandum, the Company owns of record and
beneficially, free and clear of any security interests, claims, liens, proxies,
equities or other encumbrances, all of the issued and outstanding shares of such
stock.  The Company has an authorized and outstanding capitalization as set
forth in the Time of Sale Disclosure Package and in the Offering Memorandum
under the caption “Capitalization.”
 
(xvii)           Stock Options.  Except as described in the Time of Sale
Disclosure Package and in the Offering Memorandum, there are no options,
warrants, agreements, contracts or other rights in existence to purchase or
acquire from the Company or any subsidiary of the Company any shares of the
capital stock of the Company or any subsidiary of the Company.  The description
of the Company’s stock option, stock bonus and other stock plans or arrangements
(the “Company Stock Plans”), and the options (the “Options”) or other rights
granted thereunder, set forth in the Time of Sale Disclosure Package and the
Offering Memorandum accurately and fairly presents the information required to
be shown with respect to such plans, arrangements, options and rights.  Each
grant of an Option (A) was duly authorized no later than the date on which the
grant of such Option was by its terms to be effective by all necessary corporate
 

 
-7-

--------------------------------------------------------------------------------

 



action, including, as applicable, approval by the board of directors of the
Company (or a duly constituted and authorized committee thereof) and any
required stockholder approval by the necessary number of votes or written
consents, and the award agreement governing such grant (if any) was duly
executed and delivered by each party thereto and (B) was made in accordance with
the terms of the applicable Company Stock Plan, and all applicable laws and
regulatory rules or requirements, including all applicable federal securities
laws.
 
(xviii)           Compliance with Laws.  The Company and each of its
subsidiaries holds, and is operating in compliance in all material respects
with, all franchises, grants, authorizations, licenses, permits, easements,
consents, certificates and orders of any Governmental Authority or
self-regulatory body required for the conduct of its business and all such
franchises, grants, authorizations, licenses, permits, easements, consents,
certifications and orders are valid and in full force and effect; and neither
the Company nor any of its subsidiaries has received notice of any revocation or
modification of any such franchise, grant, authorization, license, permit,
easement, consent, certification or order or has reason to believe that any such
franchise, grant, authorization, license, permit, easement, consent,
certification or order will not be renewed in the ordinary course; and the
Company and each of its subsidiaries is in compliance in all material respects
with all applicable federal, state, local and foreign laws, regulations, orders
and decrees.
 
(xix)           Ownership of Assets.  The Company and its subsidiaries have good
and marketable title to all property (whether real or personal) described in the
Time of Sale Disclosure Package and in the Offering Memorandum as being owned by
them, in each case free and clear of all liens, claims, security interests,
other encumbrances or defects except such as are described in the Time of Sale
Disclosure Package and in the Offering Memorandum.  The property held under
lease by the Company and its subsidiaries is held by them under valid,
subsisting and enforceable leases with only such exceptions with respect to any
particular lease as do not interfere in any material respect with the conduct of
the business of the Company or its subsidiaries.
 
(xx)           Intellectual Property.  The Company and each of its subsidiaries
owns, possesses, or can acquire on reasonable terms, all Intellectual Property
necessary for the conduct of the Company’s and it subsidiaries’ business as now
conducted or as described in the Time of Sale Disclosure Package and the
Offering Memorandum to be conducted, except as such failure to own, possess, or
acquire such rights would not result in a Material Adverse Effect.  Furthermore,
(A) to the knowledge of the Company, there is no infringement, misappropriation
or violation  by third parties of any such Intellectual Property, except as such
infringement, misappropriation or violation would not result in a Material
Adverse Effect; (B) there is no pending or, to the knowledge of the Company,
threatened, action, suit, proceeding or claim by others challenging the
Company’s or any of its subsidiaries’ rights in or to any such Intellectual
Property, and the Company is unaware of any facts which would form a reasonable
basis for any such claim; (C) the Intellectual Property owned by the Company and
its subsidiaries, and to the knowledge of the Company, the Intellectual Property
licensed to the Company and its subsidiaries, has not been adjudged invalid or
unenforceable, in whole or in part, and there is no pending
 

 
-8-

--------------------------------------------------------------------------------

 



or, to the knowledge of the Company, threatened action, suit, proceeding or
claim by others challenging the validity or scope of any such Intellectual
Property, and the Company is unaware of any facts which would form a reasonable
basis for any such claim; (D) there is no pending or, to the knowledge of the
Company, threatened action, suit, proceeding or claim by others that the Company
or any of its subsidiaries infringes, misappropriates or otherwise violates any
Intellectual Property or other proprietary rights of others, neither the Company
or any of its subsidiaries has received any written notice of such claim and the
Company is unaware of any other fact which would form a reasonable basis for any
such claim; and (E) to the Company’s knowledge, no employee of the Company or
any of its subsidiaries is in or has ever been in violation of any term of any
employment contract, patent disclosure agreement, invention assignment
agreement, non-competition agreement, non-solicitation agreement, nondisclosure
agreement or any restrictive covenant to or with a former employer where the
basis of such violation relates to such employee’s employment with the Company
nor any of its subsidiaries or actions undertaken by the employee while employed
with the Company or any of its subsidiaries, except as such violation would not
result in a Material Adverse Effect.  Except as described in the Preliminary
Offering Memorandum, Time of Sale Disclosure Package and Offering Memorandum,
the Intellectual Property purported to be owned by the Company, is owned free
and clear from any material liens, encumbrances, or other third party rights,
and the Company has the sole and exclusive rights to use and exploit such
Company owned Intellectual Property.  The Company has taken reasonable steps
necessary to secure and protect its ownership interests in the Intellectual
Property purported to be owned by the Company.  “Intellectual Property” shall
mean all patents, patent applications, trade and service marks, trade and
service  mark registrations, trade names, copyrights, licenses, inventions,
trade secrets, domain names, technology, know-how, moral rights, image and
likeness rights and rights to publicity, and other intellectual property.
 
(xxi)           No Violations or Defaults.  Neither the Company nor any of its
subsidiaries is in violation of its respective charter, by-laws or other
organizational documents, or in breach of or otherwise in default, and no event
has occurred which, with notice or lapse of time or both, would constitute such
a default in the performance of any material obligation, agreement or condition
contained in any bond, debenture, note, indenture, loan agreement or any other
material contract, lease or other instrument to which it is subject or by which
any of them may be bound, or to which any of the material property or assets of
the Company or any of its subsidiaries is subject.
 
(xxii)           Taxes.  The Company and its subsidiaries have timely filed all
federal, state, local and foreign income and franchise tax returns required to
be filed and are not in default in the payment of any taxes which were payable
pursuant to said returns or any assessments with respect thereto, other than any
which the Company or any of its subsidiaries is contesting in good faith.  There
is no pending dispute with any taxing authority relating to any of such returns,
and the Company has no knowledge of any proposed liability for any tax to be
imposed upon the properties or assets of the Company for which there is not an
adequate reserve reflected in the Company’s financial statements included in the
Time of Sale Disclosure Package and the Offering Memorandum.
 

 
-9-

--------------------------------------------------------------------------------

 



(xxiii)           Exchange Listing and Exchange Act Registration.  The Common
Stock is registered pursuant to Section 12(b) of the Exchange Act and is
included or approved for listing on the  NASDAQ Global Market (“Nasdaq”) and the
Company has taken no action designed to, or likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or
delisting the Common Stock from Nasdaq nor has the Company received any
notification that the Commission or Nasdaq is contemplating terminating such
registration or listing. The Company has complied in all material respects with
the applicable requirements of Nasdaq for maintenance of inclusion  of the
Common Stock thereon. Except as previously disclosed to counsel for the Initial
Purchaser or as set forth in the Time of Sale Disclosure Package and the
Offering Memorandum, to the knowledge of the Company, no beneficial owners of
the Company’s capital stock or subordinated debt who, together with their
associated persons and affiliates, hold in the aggregate 10% or more of such
capital stock or subordinated debt, have any direct or indirect association or
affiliate with a FINRA member.
 
(xxiv)           Ownership of Other Entities.  Other than the subsidiaries of
the Company listed in Schedule IV, the Company, directly or indirectly, owns no
capital stock or other equity or ownership or proprietary interest in any
corporation, partnership, association, trust or other entity.
 
(xxv)           Internal Controls.  The Company and its subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorization; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles in the United States and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  Except as disclosed in the Time of Sale Disclosure Package and in
the Offering Memorandum, the Company’s internal control over financial reporting
is effective and none of the Company, its board of directors and audit committee
is aware of any “significant deficiencies” or “material weaknesses” (each as
defined by the Public Company Accounting Oversight Board) in its internal
control over financial reporting, or any fraud, whether or not material, that
involves management or other employees of the Company and its subsidiaries who
have a significant role in the Company’s internal controls; and since the end of
the latest audited fiscal year, there has been no change in the Company’s
internal control over financial reporting (whether or not remediated) that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting.  The Company’s board of directors
has, subject to the exceptions, cure periods and the phase in periods specified
in the applicable stock exchange rules (“Exchange Rules”), validly appointed an
audit committee to oversee internal accounting controls whose composition
satisfies the applicable requirements of the Exchange Rules and the Company’s
board of directors and/or the audit committee has adopted a charter that
satisfies the requirements of the Exchange Rules.
 

 
-10-

--------------------------------------------------------------------------------

 



(xxvi)            No Brokers or Finders.  Other than as contemplated by this
Agreement, the Company has not incurred any liability for any finder’s or
broker’s fee or agent’s commission in connection with the execution and delivery
of this Agreement or the consummation of the transactions contemplated hereby.
 
(xxvii)   Insurance.  The Company and each of its subsidiaries carries, or is
covered by, insurance from reputable insurers in such amounts and covering such
risks as is adequate for the conduct of its business and the value of its
properties and the properties of its subsidiaries and as is customary for
companies engaged in similar businesses in similar industries; all policies of
insurance and any fidelity or surety bonds insuring the Company or any of its
subsidiaries or its business, assets, employees, officers and directors are in
full force and effect; the Company and its subsidiaries are in compliance with
the terms of such policies and instruments in all material respects; there are
no claims by the Company or any of its subsidiaries under any such policy or
instrument as to which any insurance company is denying liability or defending
under a reservation of rights clause; neither the Company nor any of its
subsidiaries has been refused any insurance coverage sought or applied for;
and  neither the Company nor any of its subsidiaries has reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect.
 
(xxviii)   Investment Company Act.  The Company is not and, after giving effect
to the offering and sale of the Securities and the application of the proceeds
therefrom and the transactions contemplated by the Prepaid Forward Confirmation,
will not be an “investment company,” as such term is defined in the Investment
Company Act of 1940, as amended.
 
(xxix)      Incorporated Documents.  The documents incorporated by reference in
the Time of Sale Disclosure Package and in the Offering Memorandum, when they
became effective or were filed with the Commission, as the case may be,
conformed in all material respects to the requirements of the Securities Act or
the Exchange Act, as applicable, and were filed on a timely basis with the
Commission and none of such documents contained an untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; any further documents so filed and incorporated by
reference in the Time of Sale Disclosure Package or in the Offering Memorandum,
when such documents are filed with the Commission, will conform in all material
respects to the requirements of the Exchange Act, and will not contain an untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.
 
(xxx)               Sarbanes-Oxley Act.  The Company is in compliance with all
applicable provisions of the Sarbanes-Oxley Act and the rules and regulations of
the Commission thereunder.
 

 
-11-

--------------------------------------------------------------------------------

 



(xxxi)   Disclosure Controls.  The Company has established and maintains
disclosure controls and procedures (as defined in Rules 13a-14 and 15d-14 under
the Exchange Act) and such controls and procedures are effective in ensuring
that material information relating to the Company, including its subsidiaries,
is made known to the principal executive officer and the principal financial
officer.  The Company has utilized such controls and procedures in preparing and
evaluating the disclosures in the Time of Sale Disclosure Package and in the
Offering Memorandum.
 
(xxxii)   Anti-Bribery and Anti-Money Laundering Laws.  Each of the Company, its
subsidiaries, its affiliates and any of their respective officers, directors,
supervisors, managers, agents, or employees, has not violated, its participation
in the offering will not violate, and the Company and each of its subsidiaries
has instituted and maintains policies and procedures designed to ensure
continued compliance with, each of the following laws:  anti-bribery laws,
including but not limited to, any applicable law, rule, or regulation of any
locality, including but not limited to any law, rule, or regulation promulgated
to implement the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions, signed December 17, 1997,
including the U.S. Foreign Corrupt Practices Act of 1977, as amended, the U.K.
Bribery Act 2010, or any other law, rule or regulation of similar purposes and
scope, or anti-money laundering laws, including but not limited to, applicable
federal, state, international, foreign or other laws, regulations or government
guidance regarding anti-money laundering, including, without limitation, Title
18 US. Code section 1956 and 1957, the Patriot Act, the Bank Secrecy Act, and
international anti-money laundering principles or procedures by an
intergovernmental group or organization, such as the Financial Action Task Force
on Money Laundering, of which the United States is a member and with which
designation the United States representative to the group or organization
continues to concur, all as amended, and any Executive order, directive, or
regulation pursuant to the authority of any of the foregoing, or any orders or
licenses issued thereunder.
 
(xxxiii)          OFAC.
 
(A)           Neither the Company nor any of its subsidiaries, nor any of their
directors, officers or employees, nor, to the Company’s knowledge, any agent,
affiliate or representative of the Company or its subsidiaries, is an individual
or entity that is, or is owned or controlled by an individual or entity that is:
 
(1)           the subject of any sanctions administered or enforced by the U.S.
Department of Treasury’s Office of Foreign Assets Control, the United Nations
Security Council, the European Union, Her Majesty’s Treasury, or other relevant
sanctions authority (collectively, “Sanctions”), nor
 
(2)           located, organized or resident in a country or territory that is
the subject of Sanctions (including, without limitation, Burma/Myanmar, Cuba,
Iran, Libya, North Korea, Sudan and Syria).
 

 
-12-

--------------------------------------------------------------------------------

 



(B)           Neither the Company nor any of its subsidiaries will, directly or
indirectly, use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
individual or entity:
 
(1)           to fund or facilitate any activities or business of or with any
individual or entity or in any country or territory that, at the time of such
funding or facilitation, is the subject of Sanctions; or
 
(2)           in any other manner that will result in a violation of Sanctions
by any individual or entity (including any individual or entity participating in
the offering, whether as initial purchaser, advisor, investor or otherwise).
 
(C)           For the past five years, neither the Company nor any of its
subsidiaries has knowingly engaged in, and is not now knowingly engaged in, any
dealings or transactions with any individual or entity, or in any country or
territory, that at the time of the dealing or transaction is or was the subject
of Sanctions.
 
(xxxiv)          Compliance with Environmental Laws.  Except as disclosed in the
Time of Disclosure Package and the Offering Memorandum, neither the Company nor
any of its subsidiaries is in violation of any statute, any rule, regulation,
decision or order of any Governmental Authority or any court, domestic or
foreign, relating to the use, disposal or release of hazardous or toxic
substances or relating to the protection or restoration of the environment or
human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), owns or operates any real property contaminated with any substance that
is subject to any environmental laws, is liable for any off-site disposal or
contamination pursuant to any Environmental Laws, or is subject to any claim
relating to any Environmental Laws, which violation, contamination,  liability
or claim would individually or in the aggregate, have a Material Adverse Effect;
and the Company is not aware of any pending investigation which might lead to
such a claim.  Neither the Company nor any of its subsidiaries anticipates
incurring any material capital expenditures relating to compliance with
Environmental Laws.
 
(xxxv)           Compliance with Occupational Laws.  The Company and each of its
subsidiaries (A) is in compliance, in all material respects, with any and all
applicable foreign, federal, state and local laws, rules, regulations, treaties,
statutes and codes promulgated by any and all Governmental Authorities
(including pursuant to the Occupational Health and Safety Act) relating to the
protection of human health and safety in the workplace (“Occupational Laws”);
(B) has received all material permits, licenses or other approvals required of
it under applicable Occupational Laws to conduct its business as currently
conducted; and (C) is in compliance, in all material respects, with all terms
and conditions of such permit, license or approval.  No action, proceeding,
revocation proceeding, writ, injunction or claim is pending or, to the Company’s
knowledge, threatened against the Company or any of its subsidiaries relating to
Occupational Laws, and the Company does not have knowledge of any facts,
 

 
-13-

--------------------------------------------------------------------------------

 



circumstances or developments relating to its operations or cost accounting
practices that could reasonably be expected to form the basis for or give rise
to such actions, suits, investigations or proceedings.
 
(xxxvi)          ERISA and Employee Benefits Matters. (A) To the knowledge of
the Company, no “prohibited transaction” as defined under Section 406 of ERISA
or Section 4975 of the Internal Revenue Code of 1986, as amended (the “Code”),
and not exempt under ERISA Section 408 and the regulations and published
interpretations thereunder has occurred with respect to any Employee Benefit
Plan.  At no time has the Company or any ERISA Affiliate maintained, sponsored,
participated in, contributed to or has or had any liability or obligation in
respect of any Employee Benefit Plan subject to Part 3 of Subtitle B of Title I
of ERISA, Title IV of ERISA, or Section 412 of the Code or any “multiemployer
plan” as defined in Section 3(37) of ERISA or any multiple employer plan for
which the Company or any ERISA Affiliate has incurred or could incur liability
under Section 4063 or 4064 of ERISA.  No Employee Benefit Plan provides or
promises, or at any time provided or promised, retiree health, life insurance,
or other retiree welfare benefits except as may be required by the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended, or similar state
law.  Each Employee Benefit Plan is and has been operated in material compliance
with its terms and all applicable laws, including but not limited to ERISA and
the Code and, to the knowledge of the Company, no event has occurred (including
a “reportable event” as such term is defined in Section 4043 of ERISA) and no
condition exists that would subject the Company or any ERISA Affiliate to any
material tax, fine, lien, penalty or liability imposed by ERISA, the Code or
other applicable law.  Each Employee Benefit Plan intended to be qualified under
Code Section 401(a) is so qualified and has a favorable determination or opinion
letter from the IRS upon which it can rely, and any such determination or
opinion letter remains in effect and has not been revoked; to the knowledge of
the Company, nothing has occurred since the date of any such determination or
opinion letter that is reasonably likely to adversely affect such qualification;
(B) with respect to each Foreign Benefit Plan, such Foreign Benefit Plan (1) if
intended to qualify for special tax treatment, meets, in all material respects,
the requirements for such treatment, and (2) if required to be funded, is funded
to the extent required by applicable law, and with respect to all other Foreign
Benefit Plans, adequate reserves therefor have been established on the
accounting statements of the applicable Company or subsidiary; (C) the Company
does not have any obligations under any collective bargaining agreement with any
union and no organization efforts are underway with respect to Company
employees.  As used in this Agreement, “Code” means the Internal Revenue Code of
1986, as amended; “Employee Benefit Plan” means any “employee benefit plan”
within the meaning of Section 3(3) of ERISA, including, without limitation, all
stock purchase, stock option, stock-based severance, employment,
change-in-control, medical, disability, fringe benefit, bonus, incentive,
deferred compensation, employee loan and all other employee benefit plans,
agreements, programs, policies or other arrangements, whether or not subject to
ERISA, under which (1) any current or former employee, director or independent
contractor of the Company or its subsidiaries has any present or future right to
benefits and which are contributed to, sponsored by or maintained by the Company
or any of its respective subsidiaries or (2) the Company or any of its
subsidiaries has had or has any present or future obligation
 

 
-14-

--------------------------------------------------------------------------------

 



or liability; “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended; “ERISA Affiliate” means any member of the company’s controlled group
as defined in Code Section 414(b), (c), (m) or (o); and “Foreign Benefit Plan”
means any Employee Benefit Plan established, maintained or contributed to
outside of the United States of America or which covers any employee working or
residing outside of the United States.
 
(xxxvii)         Business Arrangements.  Except as disclosed in the Time of Sale
Disclosure Package and the Offering Memorandum, neither the Company nor any of
its subsidiaries has granted rights to develop, manufacture, produce, assemble,
distribute, license, market or sell its products to any other person and is not
bound by any agreement that affects the exclusive right of the Company or such
subsidiary to develop, manufacture, produce, assemble, distribute, license,
market or sell its products.
 
(xxxviii)        Labor Matters.  No labor problem or dispute with the employees
of the Company or any of its subsidiaries exists or is threatened or imminent,
and the Company is not aware of any existing or imminent labor disturbance by
the employees of any of its or its subsidiaries’ principal suppliers,
contractors or customers, that could have a Material Adverse Effect.
 
(xxxix)           Restrictions on Subsidiary Payments to the Company.  No
subsidiary of the Company is currently prohibited, directly or indirectly, from
paying any dividends to the Company, from making any other distribution on such
subsidiary’s capital stock, from repaying to the Company any loans or advances
to such subsidiary from the Company or from transferring any of such
subsidiary’s property or assets to the Company or any other subsidiary of the
Company, except as described in or contemplated by the Time of Sale Disclosure
Package and the Offering Memorandum.
 
(xl)    Statistical Information.  Any third-party statistical and market-related
data included in the Time of Sale Disclosure Package and the Offering Memorandum
are based on or derived from sources that the Company believes to be reliable
and accurate in all material respects.
 
(xli)              Forward-looking Statements.  No forward-looking statement
(within the meaning of Section 27A of the Act and Section 21E of the Exchange
Act) contained in the Pricing Disclosure Package or the Offering Memorandum has
been made or reaffirmed without a reasonable basis or has been disclosed other
than in good faith.
 
(xlii)            Rule 144A Eligibility.  On the Closing Date, the Securities
will not be of the same class as securities listed on a national securities
exchange registered under Section 6 of the Exchange Act or quoted in an
automated inter-dealer quotation system; and each of the Time of Sale Disclosure
Package, as of the Time of Sale, and the Offering Memorandum, as of its date,
contains or will contain all the information that, if requested by a prospective
purchaser of the Securities, would be required to be provided to such
prospective purchaser pursuant to Section (d)(4) of Rule 144A under the
Securities Act (“Rule 144A”).
 

 
-15-

--------------------------------------------------------------------------------

 



(xliii)           No Integration.   Neither the Company nor any of its
affiliates (as defined in Rule 501(b) of Regulation D under the Securities Act
(“Regulation D”)) has, directly or through any agent, sold, offered for sale,
solicited offers to buy or otherwise negotiated in respect of, any security (as
defined in the Securities Act), that is or will be integrated with the sale of
the Securities in a manner that would require registration of the Securities
under the Securities Act.
 
(xliv)           No General Solicitation. None of the Company or any of its
affiliates or any other person acting on its or their behalf (other than the
Initial Purchaser, as to which no representation is made) has solicited offers
for, or offered or sold, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act.
 
(xlv)           Securities Law Exemptions.  Assuming the accuracy of the
representations and warranties of the Initial Purchaser contained in Section
2(b) and their compliance with their agreements set forth therein, it is not
necessary, in connection with the issuance and sale of the Securities to the
Initial Purchaser and the offer, resale and delivery of the Securities by the
Initial Purchaser in the manner contemplated by this Agreement, the Time of Sale
Disclosure Package and the Offering Memorandum, to register the Securities under
the Securities Act or to qualify the Indenture under the Trust Indenture Act.
 
(b)             Representations and Warranties of the Initial Purchaser.  The
Initial Purchaser represents and warrants to, and agrees with, the Company as
follows:
 
(i)           Accredited Investor Status.  The Initial Purchaser is an
accredited investor within the meaning of Rule 501(a)(1), (2), (3) or (7) of
Regulation D;
 
(ii)           Initial Resales.  The Initial Purchaser has not sold, and will
not sell, the Securities as part of its initial distribution except to persons
whom it reasonably believes to be “qualified institutional buyers” within the
meaning of Rule 144A in transactions pursuant to Rule 144A; and
 
(iii)           Reliance.  The Initial Purchaser acknowledges and agrees that
the Company and, for purposes of the opinions to be delivered to the Initial
Purchaser pursuant to Sections 5(e) and 5(f), counsel for the Company and
counsel for the Initial Purchaser, respectively, may rely upon the accuracy of
the representations and warranties of the Initial Purchaser, and compliance by
the Initial Purchaser with their agreements, contained in subparagraphs (b)(i)
and (ii) above, and the Initial Purchaser hereby consents to such reliance.
 
(c)             Effect of Certificates.  Any certificate signed by any officer
of the Company and delivered to you or to counsel for the Initial Purchaser
shall be deemed a representation and warranty by the Company to the Initial
Purchaser as to the matters covered thereby.
 

 
-16-

--------------------------------------------------------------------------------

 



3.           Purchase, Sale and Delivery of Securities.
 
(a)             Securities.  On the basis of the representations, warranties and
agreements herein contained, but subject to the terms and conditions herein set
forth, the Company agrees to issue and sell the Securities to the Initial
Purchaser, and the Initial Purchaser agrees to purchase from the Company the
principal amount of Securities set forth opposite its name in Schedule I hereto
at a price equal to 95.5% of the principal amount thereof (the “Purchase Price”)
plus accrued interest, if any, from April 29, 2015 to the Closing Date.  In
making this Agreement, the Initial Purchaser is contracting to purchase only the
respective principal amount of  Securities set forth opposite its name in
Schedule I hereto.
 
Payment for the Securities shall be made by wire transfer in immediately
available funds to the account specified by the Company at the offices of
Goodwin Procter LLP, 53 State Street, Boston, MA 02109 at 10:00 A.M. New York
City time on April 29, 2015, or at such other time or place on the same or such
other date, not later than the fifth business day thereafter, as the
Representative and the Company may agree upon in writing.  The time and date of
such payment for the Securities is referred to herein as the “Closing Date.”
 
Payment for the Securities to be purchased on the Closing Date shall be made
against delivery to the nominee of The Depository Trust Company (“DTC”), for the
account of the Initial Purchaser of the Securities of one or more global notes
representing the Securities (collectively, the “Global Note”), with any transfer
taxes payable in connection with the sale of such Securities duly paid by the
Company.  Notwithstanding the foregoing, upon request to the Company, the
Initial Purchaser may deliver a portion of the net proceeds to the Counterparty
to pay for the forward stock purchase transaction pursuant to the Prepaid
Forward Confirmation on the Company’s behalf, upon the consent of the Company,
such consent not to be unreasonably withheld.  The Global Note will be made
available for inspection by the Representative at the office of Piper Jaffray &
Co., U.S. Bancorp Center, 800 Nicollet Mall, Minneapolis, Minnesota, or such
other location as may be mutually acceptable, not later than 1:00 P.M., New York
City time, on the business day prior to the Closing Date.
 
(b)             Reserved.
 
4.           Covenants.  The Company covenants and agrees with the Initial
Purchaser as follows:
 
(a)             Amendments and Supplements; Additional Written
Communications.  At any time prior to the completion of the initial distribution
of the Securities, prior to amending or supplementing the Time of Sale
Disclosure Package or the Offering Memorandum, the Company shall furnish to the
Representative for review a copy of each such proposed amendment or supplement,
and the Company shall not file or distribute any such proposed amendment or
supplement to which the Representative or counsel to the Initial Purchaser
reasonably object.  Subject to this Section 4(a), immediately following
execution of this Agreement, the Company
 

 
-17-

--------------------------------------------------------------------------------

 



will prepare the Offering Memorandum containing the selling terms of the
Securities, the plan of distribution thereof and such other information as the
Representative and the Company may deem appropriate, the term sheet
substantially in the form of Schedule III hereto, and such other information as
the Company and the Representative may deem appropriate.
 
(b)             Notification of Certain Regulatory Actions.  After the date of
this Agreement, the Company shall promptly advise the Representative in writing
(A) of the time and date of any amendment or supplement to the Preliminary
Offering Memorandum, the Time of Sale Disclosure Package or the Offering
Memorandum, (B) of the issuance by any governmental or regulatory authority of
any order preventing or suspending the use of any of the Time of Sale Disclosure
Package, any Issuer Written Communication or the Offering Memorandum or the
initiation or threatening of any proceeding for that purpose, (C) of the receipt
by the Company of any notice with respect to any suspension of the qualification
of the Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose or (D) of any proceedings to
remove, suspend or terminate from listing or quotation the Common Stock from any
securities exchange upon which it is listed for trading or included or
designated for quotation, or of the threatening or initiation of any proceedings
for any of such purposes.  If any governmental or regulatory authority shall
enter any order preventing or suspending the use of any of the Time of Sale
Disclosure Package, any Issuer Written Communication or the Offering Memorandum
or suspending any qualification of the Securities for offer and sale, the
Company will use its best efforts to obtain the lifting of such order at the
earliest possible moment.
 
(c)             Continued Compliance with Securities Laws.
 
(i)            At any time prior to the completion of the initial distribution
of the Securities, the Company will comply as far as it is able with all
requirements imposed upon it by the Securities Act, as now and hereafter
amended, and by the Rules and Regulations, as from time to time in force, and by
the Exchange Act.  If during such period any event occurs as a result of which
the Offering Memorandum (or if the Offering Memorandum is not yet available to
prospective purchasers, the Time of Sale Disclosure Package) would include an
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances then existing,
not misleading, the Company promptly will (x) notify you of such untrue
statement or omission, (y)  amend or supplement the Offering Memorandum (or, if
the Offering Memorandum is not yet available to prospective purchasers, the Time
of Sale Disclosure Package) so as to correct such statement or omission or
effect such compliance, and (z) notify you when any amendment or supplement to
the Offering Memorandum or Time of Sale Disclosure Package is filed or becomes
effective; and
 

 
-18-

--------------------------------------------------------------------------------

 



(ii)           If at any time following issuance of an Issuer Written
Communication there occurred or occurs an event or development as a result of
which such Issuer Written Communication conflicted or would conflict with the
information contained in the Preliminary Offering Memorandum or the Offering
Memorandum or included or would include an untrue statement of a material fact
or omitted or would omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances prevailing at that
subsequent time, not misleading, the Company (x) has promptly notified or
promptly will notify the Representative of such conflict, untrue statement or
omission, (y) has promptly amended or will promptly amend or supplement, at its
own expense, such Issuer Written Communication to eliminate or correct such
conflict, untrue statement or omission, and (z) has promptly delivered or will
promptly deliver to the Initial Purchaser such amendment or supplement.
 
(d)             Blue Sky Qualifications.  The Company shall take or cause to be
taken all necessary action to qualify the Securities for sale under the
securities laws of such jurisdictions as you reasonably designate and to
continue such qualifications in effect so long as required for the distribution
of the Securities, except that the Company shall not be required in connection
therewith to qualify as a foreign corporation or to execute a general consent to
service of process in any state.
 
(e)             Provision of Documents.  The Company will furnish, at its own
expense, to the Initial Purchaser, any dealer and counsel for the Initial
Purchaser copies of the Preliminary Offering Memorandum, the Time of Sale
Disclosure Package, the Offering Memorandum, any Issuer Written Communication,
and all amendments and supplements to such documents, in each case as soon as
available and in such quantities as you may from time to time reasonably
request.
 
(f)             Payment and Reimbursement of Expenses.  The Company, whether or
not the transactions contemplated hereunder are consummated or this Agreement is
terminated, will pay or cause to be paid  (A) all expenses (including transfer
taxes allocated to the respective transferees) incurred in connection with the
delivery to the Initial Purchaser of the Securities, (B) all expenses and fees
(including, without limitation, fees and expenses of the Company’s accountants
and counsel in connection with the preparation, printing, filing, delivery, and
shipping of the Securities, the Indenture, each Preliminary Offering Memorandum,
the Time of Sale Disclosure Package, the Offering Memorandum, any Issuer Written
Communication and any amendment thereof or supplement thereto, and the printing,
delivery, and shipping of this Agreement and other Offering documents, including
Blue Sky Memoranda (covering the states and other applicable jurisdictions), (C)
all filing fees and up to $250,000 in fees and disbursements of the Initial
Purchaser’s counsel, (D) any fees charged by rating agencies for rating the
Securities, (E) the fees and expenses of the Trustee and any paying agent
(including related fees and expenses of any counsel to such parties), (F)
listing fees, if any, of the
 

 
-19-

--------------------------------------------------------------------------------

 



Underlying Securities, (G) the cost and expenses of the Company relating to
investor presentations or any “roadshow” undertaken in connection with marketing
of the Securities, and (H) all other costs and expenses of the Company incident
to the performance of its obligations hereunder that are not otherwise
specifically provided for herein. If this Agreement is terminated by the
Representative pursuant to Section 9 hereof or if the sale of the Securities
provided for herein is not consummated by reason of any failure, refusal or
inability on the part of the Company to perform any agreement on its to be
performed, or because any other condition of the Initial Purchaser’s obligations
hereunder required to be fulfilled by the Company is not fulfilled, the
Company  will reimburse the Initial Purchaser for all out-of-pocket accountable
disbursements (including but not limited to fees and disbursements of counsel,
printing expenses, travel expenses, postage, facsimile and telephone charges)
incurred by the Initial Purchaser in connection with their investigation,
preparing to market and marketing the Securities or in contemplation of
performing their obligations hereunder.
 
(g)             Use of Proceeds.  The Company will have and has all requisite
corporate power and authority to, apply the net proceeds from the sale of the
Securities to be sold by it hereunder for the purposes set forth in the Time of
Sale Disclosure Package and in the Offering Memorandum (including the share
repurchase described in the Time of Sale Disclosure Package and the Offering
Memorandum).
 
(h)             Company Lock Up.  The Company will not, without the prior
written consent of Piper Jaffray & Co., from the date of execution of this
Agreement and continuing to and including the date 90 days after the date of the
Offering Memorandum (the “Lock-Up Period”), (A) offer, pledge, announce the
intention to sell, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase or otherwise transfer or dispose of, directly or indirectly,
any shares of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock or (B) enter into any swap or other agreement that
transfers, in whole or in part, any of the economic consequences of ownership of
the Common Stock, whether any such transaction described in clause (A) or (B)
above is to be settled by delivery of Common Stock or such other securities, in
cash or otherwise, except (1) to the Initial Purchaser pursuant to this
Agreement, (2) shares of Common Stock issued to holders of the Securities in
satisfaction of conversions pursuant to the Indenture, (3) pursuant to an
existing equity incentive plan of the Company, (4) pursuant to the exercise of
options that were previously granted or issued under an equity incentive plan of
the Company, (5) the issuance of Common Stock as payment for consulting services
and (6) dividends on existing preferred stock of the Company in the form of
Common Stock; provided that the aggregate number of shares of Common Stock and
shares of Common Stock
 

 
-20-

--------------------------------------------------------------------------------

 



underlying other securities issued pursuant to clauses (3) through (6) shall not
exceed 350,000.  The Company agrees not to accelerate the vesting of any option
or warrant or the lapse of any repurchase right prior to the expiration of the
Lock-Up Period.
 
(i)             Stockholder Lock-Ups.  The Company has caused to be delivered to
you prior to the date of this Agreement a letter, in the form of Exhibit A
hereto (the “Lock-Up Agreement”), from each individual or entity listed on
Schedule V.  The Company will enforce the terms of each Lock-Up Agreement and
issue stop-transfer instructions to the transfer agent for the Common Stock with
respect to any transaction or contemplated transaction that would constitute a
breach of or default under the applicable Lock-Up Agreement.  If the
Representative, in its sole discretion, agrees to release or waive the
restrictions of any Lock-Up Agreement between an officer or director of the
Company and the Representative and provides the Company with notice of the
impending release or waiver at least three business days before the effective
date of such release or waiver, the Company agrees to announce the impending
release or waiver by means of a press release substantially in the form of
Exhibit B hereto, issued through a major news service, at least two business
days before the effective date of the release or waiver.
 
(j)             No Market Stabilization or Manipulation.  The Company has not
taken and will not take, directly or indirectly, any action designed to or which
might reasonably be expected to cause or result in, or which has constituted,
the stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Securities, other than the share
repurchases as described in the Time of Sale Disclosure Package and the Offering
Memorandum.
 
(k)             Reservation of Common Stock.  The Company will reserve and keep
available at all times, free of pre-emptive rights, shares of Common Stock equal
to the maximum number of Underlying Securities for the purpose of enabling the
Company to satisfy all obligations to issue the Underlying Securities upon
conversion of the Securities The Company will use its best efforts to cause any
such shares of Common Stock to be listed on Nasdaq upon issuance.
 
(l)             Supplying Information.  While the Securities remain outstanding
and are “restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company will, during any period in which the Company is not
subject to and in compliance with Section 13 or 15(d) of the Exchange Act,
furnish to holders of the Securities, prospective purchasers of the Securities
designated by such holders and securities analysts, in each case upon request,
the information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act.
 

 
-21-

--------------------------------------------------------------------------------

 



(m)             DTC.  The Company will assist the Initial Purchaser in arranging
for the Securities to be eligible for clearance and settlement through DTC.
 
(n)             No Resales by the Company.  During the period from the Closing
Date until one year after the Closing Date, the Company will not, and will not
permit any of its affiliates (as defined in Rule 144 under the Securities
Act)  that it controls or who are officers or directors or relatives or spouses
thereof to, resell any of the Securities that have been acquired by any of them,
except for Securities purchased by the Company or any of its affiliates and
resold in a transaction registered under the Securities Act.
 
(o)             No Integration.  Neither the Company nor any of its affiliates
(as defined in Rule 501(b) of Regulation D) will, directly or through any agent,
sell, offer for sale, solicit offers to buy or otherwise negotiate in respect
of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.
 
(p)             No General Solicitation.  None of the Company or any of its
affiliates or any other person acting on its or their behalf (other than the
Initial Purchaser, as to which no covenant is given) will solicit offers for, or
offer or sell, the Securities by means of any form of general solicitation or
general advertising within the meaning of Rule 502(c) of Regulation D or in any
manner involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act.
 
(q)             SEC Reports.  At any time prior to the completion of the initial
distribution of the Securities, the Company will file on a timely basis with the
Commission such periodic and special reports as required by the Rules and
Regulations.
 
(r)             Internal Controls.  The Company and its subsidiaries will
maintain such controls and other procedures, including without limitation those
required by Sections 302 and 906 of the Sarbanes-Oxley Act and the applicable
regulations thereunder, that are designed to ensure that information required to
be disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the Commission’s rules and forms, including without
limitation, controls and procedures designed to ensure that information required
to be disclosed by the Company in the reports that it files or submits under the
Exchange Act is accumulated and communicated to the Company’s management,
including its principal executive officer and its principal financial officer,
or persons performing similar functions, as appropriate to allow timely
decisions regarding required disclosure, to ensure that material information
 

 
-22-

--------------------------------------------------------------------------------

 



relating to Company, including its subsidiaries, is made known to them by others
within those entities.
 
(s)             Sarbanes-Oxley.  The Company and its subsidiaries will comply
with all applicable provisions of the Sarbanes-Oxley Act.
 
(t)             Additional Written Communications.  The Company represents and
agrees that, unless it obtains the prior written consent of Piper Jaffray & Co.,
it has not made and will not make any offer to sell or solicitation of an offer
to buy the Securities other than the Preliminary Offering Memorandum and the
Offering Memorandum; provided that the prior written consent of the parties
hereto shall be deemed to have been given in respect of the written
communications set forth on Schedule II hereto.
 
5.           Conditions of Initial Purchaser’s Obligations.  The obligations of
the Initial Purchaser hereunder are subject to the accuracy, as of the date
hereof and at the Closing Date, of and compliance with all representations,
warranties and agreements of the Company contained herein, to the performance by
the Company of its obligations hereunder and to the following additional
conditions:
 
(a)             Absence of Certain Actions.  No action shall have been taken and
no statute, rule, regulation or order shall have been enacted, adopted or issued
by any federal, state or foreign governmental or regulatory authority that
would, as of the Closing Date, prevent the issuance or sale of the Securities;
and no injunction or order of any nature by a federal or state court of
competent jurisdiction shall have been issued, as of the Closing Date, which
would prevent the issuance of the Securities.
 
(b)             Continued Compliance with Securities Laws.  The Initial
Purchaser shall not have advised the Company that  the Time of Sale Disclosure
Package or the Offering Memorandum, or any amendment thereof or supplement
thereto, or any Issuer Written Communication, contains an untrue statement of
fact which, in your opinion, is material, or omits to state a fact which, in
your opinion, is material and is required to be stated therein, or necessary to
make the statements therein, in light of the circumstances under which they are
made, not misleading.
 
(c)             Absence of Certain Events.  Except as contemplated in the Time
of Sale Disclosure Package and in the Offering Memorandum, subsequent to the
respective dates as of which information is given in the Time of Sale Disclosure
Package, neither the Company nor any of its subsidiaries shall have incurred any
material liabilities or obligations, direct or contingent, or entered into any
material transactions, or declared or paid any dividends or made any
distribution of any kind with respect to its capital stock; and there shall not
have been any change in the capital stock (other than a change in the number of
outstanding shares of Common Stock
 

 
-23-

--------------------------------------------------------------------------------

 



due to the issuance of shares upon the exercise of outstanding options or
warrants or conversion of convertible securities), or any material change in the
short-term or long-term debt of the Company (other than as a result of the
conversion of convertible securities), or any issuance of options, warrants,
convertible securities or other rights to purchase the capital stock of the
Company or any of its subsidiaries, or any Material Adverse Change or any
development involving a prospective Material Adverse Change (whether or not
arising in the ordinary course of business), or any loss by strike, fire, flood,
earthquake, accident or other calamity, whether or not covered by insurance,
incurred by the Company or any subsidiary, the effect of which, in any such case
described above, in your judgment, makes it impractical or inadvisable to offer
or deliver the Securities on the terms and in the manner contemplated in the
Time of Sale Disclosure Package and in the Offering Memorandum.
 
(d)             No Downgrade.  On or after the Time of Sale (i) no downgrading
shall have occurred in the rating accorded any of the Company’s securities by
any “nationally recognized statistical organization,” as that term is defined by
the Commission for purposes of Rule 436(g)(2) under the Securities Act, and
(ii) no such organization shall have publicly announced that it has under
surveillance or review, with possible negative implications, its rating of any
of the Company’s securities;
 
(e)             Opinion of Company Counsel.  On each Closing Date, there shall
have been furnished to the Representative, the opinion of Kelley Drye & Warren
LLP, counsel for the Company, dated such Closing Date and addressed to you in
substantially the form and substance reasonably satisfactory to the
Representative.
 
(f)             Opinion of Initial Purchaser’s Counsel.  On each Closing Date,
there shall have been furnished to the Representative, such opinion or opinions
from Goodwin Procter LLP, counsel to you, dated such Closing Date and addressed
to you, with respect to the formation of the Company, the enforceability of the
Securities and the Indenture, the Time of Sale Disclosure Package, the Offering
Memorandum and other related matters as you reasonably may request, and such
counsel shall have received such papers and information as they request to
enable them to pass upon such matters.
 
(g)             Comfort Letter.  On the date hereof and on each Closing Date the
Representative shall have received an accountant’s “comfort” letter of
EisnerAmper LLP, dated such date and addressed to you, in form and substance
satisfactory to you.
 
(h)             Officers’ Certificate.  On each Closing Date, there shall have
been furnished to the Representative a certificate, dated such
 

 
-24-

--------------------------------------------------------------------------------

 



Closing Date and addressed to the Representative, signed by the chief executive
officer and by the chief financial officer of the Company, to the effect that:
 
(i)           The representations and warranties of the Company in this
Agreement are true and correct as if made at and as of such Closing Date, and
the Company has complied with all the agreements and satisfied all the
conditions on its part to be performed or satisfied at or prior to such Closing
Date;
 
(ii)           No action shall have been taken and no statute, rule, regulation
or order shall have been enacted, adopted or issued by any federal, state or
foreign governmental or regulatory authority that would prevent the issuance or
sale of the Securities; and no injunction or order of any nature by a federal or
state court of competent jurisdiction shall have been issued which would prevent
the issuance of the Securities; and
 
(iii)           Affirms the accuracy of the matters set forth in subsection (c)
of this Section 5.
 
(i)             Certificate of Chief Financial Officer.  The Representative
shall have received on and as of the Closing Date a certificate of the chief
financial officer of the Company substantially in the Form of Exhibit C hereto.
 
(j)             Lock-Up Agreement.  The Initial Purchaser shall have received
all of the Lock-Up Agreements referenced in Section 4 and the Lock-Up Agreements
shall remain in full force and effect.
 
(k)             Amendment and Repayment.  The Initial Purchaser shall have
received (a) a copy of the receipt of a payoff letter or other evidence of
termination or retirement of the term loan portion of the Company’s existing
credit facility to be permanently repaid with a portion of the proceeds from the
Offering as described in the Time of Sale Disclosure Package and the Final
Offering Memorandum, in form and substance reasonably satisfactory to the
Initial Purchaser, and (b) a copy of the amendment to the Company’s existing
credit facility consistent with the terms described in the Time of Sale
Disclosure Package and the Final Offering Memorandum.
 
(l)             DTC.  The Securities shall be eligible for clearance and
settlement through DTC.
 
(m)             Exchange Listing. An application for the listing of the maximum
number of Underlying Securities for issuance upon conversion of the Securities
shall have been approved by Nasdaq, subject to official notice of issuance.
 

 
-25-

--------------------------------------------------------------------------------

 



(n)             Executed Transaction Documents. On the Closing Date, the Initial
Purchaser shall have received from the Company and the Trustee a copy of the
fully executed Indenture and copies of the fully executed Securities. On the
Closing Date, the Initial Purchaser shall have received from the Company a copy
of the fully executed Prepaid Forward Confirmation.
 
(o)             Other Documents.  The Company shall have furnished to you and
counsel for the Initial Purchaser such additional documents, certificates and
evidence as you or they may have reasonably requested.
 
All such opinions, certificates, letters and other documents will be in
compliance with the provisions hereof only if they are satisfactory in form and
substance to you and counsel for the Initial Purchaser.  The Company will
furnish you with such conformed copies of such opinions, certificates, letters
and other documents as you shall reasonably request.
 
6.           Indemnification and Contribution.
 
(a)             Indemnification by the Company.  The Company agrees to indemnify
and hold harmless the Initial Purchaser, its affiliates, directors and officers
and each person, if any, who controls the Initial Purchaser within the meaning
of Section 15 of the Act or Section 20 of the Exchange Act, from and against any
losses, claims, damages or liabilities, to which such Initial Purchaser may
become subject, under the Act or otherwise (including in settlement of any
litigation if such settlement is effected with the written consent of the
Company), insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in the Preliminary Offering
Memorandum, the Time of Sale Disclosure Package, the Offering Memorandum, or any
amendment or supplement thereto, any Issuer Written Communication, or arise out
of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and will reimburse the Initial Purchaser for any legal
or other expenses reasonably incurred by it in connection with investigating or
defending against such loss, claim, damage, liability or action as such expenses
are incurred; provided, however, that the Company will not be liable in any such
case to the extent that any such loss, claim, damage, liability or action arises
out of or is based upon an untrue statement or alleged untrue statement or
omission or alleged omission made in reliance upon and in conformity with
written information furnished to the Company by you, or by the Initial Purchaser
through you, specifically for use in the preparation thereof; it being
understood and agreed that the only information furnished by the Initial
Purchaser consists of the information described as such in Section 6(e).
 

 
-26-

--------------------------------------------------------------------------------

 



(b)             Indemnification by the Initial Purchaser.  The Initial Purchaser
will indemnify and hold harmless the Company, its affiliates, directors and
officers and each person, if any, who controls the Company within the meaning of
Section 15 of the Act and Section 20 of the Exchange Act, from and against any
losses, claims, damages or liabilities to which the Company may become subject,
under the Act or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of such Initial Purchaser),
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon an untrue statement or alleged untrue
statement of a material fact contained in the Preliminary Offering Memorandum,
the Time of Sale Disclosure Package, the Offering Memorandum, or any amendment
or supplement thereto, or any Issuer Written Communication, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with written information furnished to the
Company by you, or by such Initial Purchaser through you, specifically for use
in the preparation thereof (it being understood and agreed that the only
information furnished by an Initial Purchaser consists of the information
described as such in Section 6(e)), and will reimburse the Company for any legal
or other expenses reasonably incurred by the Company  in connection with
investigating or defending against any such loss, claim, damage, liability or
action as such expenses are incurred.
 
(c)             Notice and Procedures.  Promptly after receipt by an indemnified
party under subsection (a) or (b) above of notice of the commencement of any
action, such indemnified party shall, if a claim in respect thereof is to be
made against the indemnifying party under such subsection, notify the
indemnifying party in writing of the commencement thereof; but the omission so
to notify the indemnifying party shall not relieve the indemnifying party from
any liability that it may have to any indemnified party except to the extent
such indemnifying party has been materially prejudiced by such failure (through
the forfeiture of substantive rights or defenses).  In case any such action
shall be brought against any indemnified party, and it shall notify the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate in, and, to the extent that it shall wish, jointly with
any other indemnifying party similarly notified, to assume the defense thereof,
with counsel satisfactory to such indemnified party, and after notice from the
indemnifying party to such indemnified party of the indemnifying party’s
election so to assume the defense thereof, the indemnifying party shall not be
liable to such indemnified party under such subsection for any legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense thereof other than reasonable costs of
 

 
-27-

--------------------------------------------------------------------------------

 



investigation; provided, however, that if, in the sole judgment of the
Representative, it is advisable for the Initial Purchaser to be represented by
separate counsel, the Representative shall have the right to employ a single
counsel (in addition to local counsel) to represent the Representative who may
be subject to liability arising from any claim in respect of which indemnity may
be sought by the Initial Purchaser under subsection (a) of this Section 6, in
which event the reasonable fees and expenses of such separate counsel shall be
borne by the indemnifying party or parties and reimbursed to the Initial
Purchaser as incurred.  An indemnifying party shall not be obligated under any
settlement agreement relating to any action under this Section 6 to which it has
not agreed in writing.  In addition, no indemnifying party shall, without the
prior written consent of the indemnified party (which consent shall not be
unreasonably withheld or delayed, effect any settlement of any pending or
threatened proceeding unless such settlement includes an unconditional release
of such indemnified party for all liability on claims that are the subject
matter of such proceeding and does not include a statement as to, or an
admission of, fault, culpability or a failure to act by or on behalf of an
indemnified party.  Notwithstanding the foregoing, if at any time an indemnified
party shall have requested an indemnifying party to reimburse the indemnified
party for fees and expenses of counsel pursuant to this Section 6(c), such
indemnifying party agrees that it shall be liable for any settlement effected
without its written consent if (i) such settlement is entered into more than 45
days after receipt by such indemnifying party of the aforesaid request and (ii)
such indemnifying party shall not have reimbursed such indemnified party in
accordance with such request prior to the date of such settlement.
 
(d)             Contribution; Limitations on Liability; Non-Exclusive
Remedy.  If the indemnification provided for in this Section 6 is unavailable or
insufficient to hold harmless an indemnified party under subsection (a) or (b)
above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities referred to in subsection (a) or (b) above, (i) in such proportion
as is appropriate to reflect the relative benefits received by the Company on
the one hand and the Initial Purchaser on the other from the offering of the
Securities or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company on the one hand and the Initial Purchaser on the other in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations.  The relative benefits received by the Company on the one hand
and the Initial Purchaser on the other shall be deemed to be in the same
proportion as the total net proceeds from the offering (before deducting
expenses) received by the Company bear to the total initial purchaser discounts
and commissions received by
 

 
-28-

--------------------------------------------------------------------------------

 



the Initial Purchaser, in each case as provided in this Agreement.  The relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
or the Initial Purchaser and the parties’ relevant intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission.  The Company and the Initial Purchaser agree that it would not be just
and equitable if contributions pursuant to this subsection (d) were to be
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to in the first
sentence of this subsection (d).  The amount paid by an indemnified party as a
result of the losses, claims, damages or liabilities referred to in the first
sentence of this subsection (d) shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending against any action or claim which is the subject of
this subsection (d).  Notwithstanding the provisions of this subsection (d), the
Initial Purchaser shall not be required to contribute any amount in excess of
the amount by which the total initial purchaser discounts and commissions
received by the Initial Purchaser with respect to the Securities purchased by it
hereunder exceeds the amount of any damages that the Initial Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation.  The remedies provided for in this Section 6 are not
exclusive and shall not limit any rights or remedies that might otherwise be
available to any indemnified party at law or in equity.
 
(e)             Information Provided by the Initial Purchaser.  The Initial
Purchaser confirms and the Company acknowledges that the statements with respect
to the offering of the Securities by the Initial Purchaser set forth in the
11th paragraph under the caption “Plan of Distribution” in the Offering
Memorandum and the 12th paragraph under the caption in the Preliminary Offering
Memorandum and are correct and constitute the only information concerning such
Initial Purchaser furnished in writing to the Company by or on behalf of the
Initial Purchaser specifically for inclusion in the Preliminary Offering
Memorandum, the Time of Sale Disclosure Package, the Offering Memorandum or any
Issuer Written Communication.
 
7.           Representations and Agreements to Survive Delivery.  All
representations, warranties, and agreements of the Company herein or in
certificates delivered pursuant hereto, including but not limited to the
agreements of the Initial Purchaser and the Company contained in Section 6
hereof, shall remain operative and in full force and effect regardless of any
investigation made by or on behalf of the Initial Purchaser or any controlling
person thereof, or
 

 
-29-

--------------------------------------------------------------------------------

 



the Company or any of its officers, directors, or controlling persons, and shall
survive delivery of, and payment for, the Securities to and by the Initial
Purchaser hereunder and any termination of this Agreement.
 
8.           [Reserved.]
 
9.           Termination of this Agreement.
 
(a)             Right to Terminate.  You shall have the right to terminate this
Agreement by giving notice to the Company as hereinafter specified at any time
at or prior to Closing Date if (i) the Company shall have failed, refused or
been unable, at or prior to such Closing Date, to perform any agreement on its
part to be performed hereunder, (ii) any condition of the Initial Purchaser’s
obligations hereunder is not fulfilled, (iii) trading in the Company’s Common
Stock shall have been suspended by the Commission or Nasdaq or trading in
securities generally on Nasdaq or the New York Stock Exchange shall have been
suspended, (iv) minimum or maximum prices for trading shall have been fixed, or
maximum ranges for prices for securities shall have been required, on the NASDAQ
Stock Market or New York Stock Exchange, by such Exchange or by order of the
Commission or any other Governmental Authority having jurisdiction, (v) a
banking moratorium shall have been declared by federal or New York state
authorities or a material disruption in commercial banking or securities
settlement or clearance services in the United States, or (vi) there shall have
occurred any attack on, outbreak or escalation of hostilities or act of
terrorism involving the United States, any declaration by the United States of a
national emergency or war, any change in financial markets, any substantial
change or development involving a prospective substantial change in United
States or international political, financial or economic conditions, or any
other calamity or crisis that, in your judgment, is material and adverse and
makes it impractical or inadvisable to proceed with the completion of the sale
of and payment for the Securities.  Any such termination shall be without
liability of any party to any other party except that the provisions of
Section 4(f) and Section 6 hereof shall at all times be effective and shall
survive such termination.
 
(b)             Notice of Termination.  If you elect to terminate this Agreement
as provided in this Section, the Company shall be notified promptly by you by
telephone, confirmed by letter.
 
10.           Notices.  Except as otherwise provided herein, all communications
hereunder shall be in writing and, if to the Initial Purchaser, shall be mailed
via overnight delivery service or hand delivered via courier to the
Representative c/o Piper Jaffray & Co., U.S. Bancorp Center, 800 Nicollet Mall,
Minneapolis, Minnesota 55402, Attention: Debt  Capital Markets, with a copy to
General Counsel; if to the Company, shall be mailed or delivered to it
at Cinedigm Corp., 902 Broadway, 9th Floor, New York, New York 10010, Attention:
General Counsel, or in each case to such other address as the person to be
notified may have requested in writing.  Any party to
 

 
-30-

--------------------------------------------------------------------------------

 



this Agreement may change such address for notices by sending to the parties to
this Agreement written notice of a new address for such purpose.
 
11.           Persons Entitled to Benefit of Agreement.  This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective successors and assigns and the controlling persons, officers and
directors referred to in Section 6.  Nothing in this Agreement is intended or
shall be construed to give to any other person, firm or corporation any legal or
equitable remedy or claim under or in respect of this Agreement or any provision
herein contained.  The term “successors and assigns” as herein used shall not
include any purchaser, as such purchaser, of any of the Securities from the
Initial Purchaser.
 
12.           Absence of Fiduciary Relationship.  The Company acknowledges and
agrees that: (a) the Representative has been retained solely to act as Initial
Purchaser in connection with the sale of the Securities and that no fiduciary,
advisory or agency relationship between the Company and the Representative has
been created in respect of any of the transactions contemplated by this
Agreement, irrespective of whether the Representative has advised or is advising
the Company on other matters; (b) the price and other terms of the Securities
set forth in this Agreement were established by the Company following
discussions and arms-length negotiations with the Representative and the Company
is capable of evaluating and understanding and understands and accepts the
terms, risks and conditions of the transactions contemplated by this Agreement;
(c) it has been advised that the Representative and its affiliates are engaged
in a broad range of transactions which may involve interests that differ from
those of the Company and that the Representative has no obligation to disclose
such interest and transactions to the Company by virtue of any fiduciary,
advisory or agency relationship; (d) it has been advised that the Representative
is acting, in respect of the transactions contemplated by this Agreement, solely
for the benefit of the Representative as the sole representative of the Initial
Purchaser, and not on behalf of the Company; (e) it waives to the fullest extent
permitted by law, any claims it may have against the Representative for breach
of fiduciary duty or alleged breach of fiduciary duty in respect of any of the
transactions contemplated by this Agreement and agrees that the Representative
shall have no liability (whether direct or indirect) to the Company in respect
of such a fiduciary duty claim on behalf of or in right of the Company,
including stockholders, employees or creditors of the Company.
 
13.           Governing Law; Waiver of Jury Trial.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New
York.  The Company (on its behalf and, to the extent permitted by applicable
law, on behalf of its stockholders and affiliates), the Initial Purchaser hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.
 
14.           Counterparts.  This Agreement may be executed in one or more
counterparts and, if executed in more than one counterpart, the executed
counterparts shall each be deemed to be an original and all such counterparts
shall together constitute one and the same instrument.
 
15.           General Provisions.  This Agreement constitutes the entire
agreement of the parties to this Agreement and supersedes all prior written or
oral and all contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof.  This
 

 
-31-

--------------------------------------------------------------------------------

 



Agreement may not be amended or modified unless in writing by all of the parties
hereto, and no condition herein (express or implied) may be waived unless waived
in writing by each party whom the condition is meant to benefit.  The Section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.  The invalidity or
unenforceability of any Section, paragraph or provision of this Agreement shall
not affect the validity or enforceability of any other Section, paragraph or
provision hereof.  If any Section, paragraph or provision of this Agreement is
for any reason determined to be invalid or unenforceable, there shall be deemed
to be made such minor changes (and only such minor changes) as are necessary to
make it valid and enforceable.
 
[Signature Page Follows]
 

 
-32-

--------------------------------------------------------------------------------

 

Please sign and return to the Company the enclosed duplicates of this letter
whereupon this letter will become a binding agreement between the Company and
the Initial Purchaser in accordance with its terms.
 


 
Very truly yours,
 
Cinedigm Corp.
 


 
By   /s/ Gary S.
Loffredo                                                                          
Name: Gary S. Loffredo
Title:   President of Digital Cinema,
General Counsel and Secretary


 
Piper Jaffray & Co.
 


 
By  /s/ Martin C. Alvarez                        
Name: Martin C. Alvarez
Title:   Managing Director



 
 

--------------------------------------------------------------------------------

 

SCHEDULE I
 
Initial Purchaser
Principal Amount of Securities (1)       
             
Piper Jaffray & Co.
$64,000,000
                                                                               
Total.................................................                                                      
$64,000,000
       



_________________



 
 

--------------------------------------------------------------------------------

 

SCHEDULE II
 
Issuer Written Communications
 
1.           A term sheet substantially in the form of Schedule III hereto.



 
 

--------------------------------------------------------------------------------

 

SCHEDULE III
 
Pricing Term Sheet
 
PRICING TERM SHEET
   
                                  STRICTLY CONFIDENTIAL

 
DATED April 23, 2015

 
[exh10-1_41287890.jpg]
 
CINEDIGM CORP.
 
$64,000,000 PRINCIPAL AMOUNT OF
 
5.5% CONVERTIBLE SENIOR NOTES DUE 2035
 
The information in this pricing term sheet supplements Cinedigm Corp’s
preliminary offering memorandum, dated April 23, 2015 (the “Preliminary Offering
Memorandum”), and supersedes the information in the Preliminary Offering
Memorandum to the extent inconsistent with the information in the Preliminary
Offering Memorandum. In all other respects, this term sheet is qualified in its
entirety by reference to the Preliminary Offering Memorandum, including the
documents incorporated by reference therein. References to “Cinedigm,” “the
Company,” “we,” “our” and “us” refer only to Cinedigm Corp. and not to any of
its subsidiaries. Terms used herein but not defined herein shall have the
respective meanings as set forth in the Preliminary Offering Memorandum. All
references to dollar amounts are references to U.S. dollars.
 
Issuer:
Cinedigm Corp., a Delaware corporation.
 
Ticker/Exchange for Our Common Stock:
Our common stock is listed on The Nasdaq Global Market under the symbol “CIDM.”
 
Securities:
5.5% Convertible Senior Notes due 2035 (the “notes”).
 
Principal Amount:
$64.0 million.  The Initial purchaser will not have an option to purchase
additional notes to cover overallotments or otherwise.
 
Denominations:
$1,000 and integral multiples of $1,000 in excess thereof.
 
Maturity:
April 15, 2035, unless earlier converted, redeemed or repurchased.
 
Issue Price:
100% of principal, plus accrued interest, if any from April 29, 2015 if
settlement occurs after that date.
 
Ranking:
Senior unsecured
 
Optional Redemption:
We may not redeem the notes prior to April 20, 2018. We may at our option redeem
all or part of the notes at any time (1) on or after April 20, 2018 if the last
reported sales price per share of our common stock has been  at least 130% of
the conversion price then in effect for at least 20 trading days (whether or not
consecutive) during any 30 consecutive trading day period ending on, and
including, the trading day immediately preceding the date on which we provide
written notice of redemption and (2) on or after April 20, 2020 regardless of
the sale price condition described in clause (1), in each case, at a redemption
price in cash equal to 100% of the principal amount of the notes to be redeemed,
plus




 
 

--------------------------------------------------------------------------------

 






 
accrued and unpaid interest to, but excluding, the redemption date.
 
Repurchase of Notes at Your Option on Specified Dates:
On April 20, 2020, April 20, 2025 and April 20, 2030, holders may require us to
repurchase all or a portion of their notes in integral multiples of $1,000 at a
repurchase price in cash equal to 100% of the principal amount of the notes
being repurchased, plus accrued and unpaid interest, if any, to, but excluding,
the relevant repurchase date. To exercise such right, a holder must deliver
notes and a written repurchase notice to the paying agent no later than the
second business day immediately preceding the relevant repurchase date.
 
Fundamental Change Permits Holders to Require Us to Repurchase Notes:
If a “fundamental change” (as defined in the Preliminary Offering Memorandum
under the caption “Description of Notes—Repurchase at the Option of the
Holders—Fundamental Change Permits Holders to Require Us to Repurchase Notes”)
occurs at any time prior to the maturity date, you will have the right, at your
option, to require us to repurchase for cash all or a portion of your notes in
principal amounts of $1,000 or an integral multiple thereof at a repurchase
price equal to 100% of the principal amount of the notes to be repurchased, plus
accrued and unpaid interest, if any, to, but excluding, the fundamental change
repurchase date. To exercise such right, a holder must deliver notes and a
written repurchase notice to the paying agent no later than the second business
day immediately preceding the relevant fundamental change repurchase date.
 
Interest and Interest Payment Dates:
5.5% per year. Interest will accrue from April 29, 2015 and will be payable
semiannually in arrears on April 15 and October 15 of each year, beginning on
October 15, 2015.   We will pay additional interest, if any, under the
circumstances described under “Description of Notes—No Registration Rights;
Additional Interest” in the Preliminary Offering Memorandum and, at our
election, as the sole remedy relating to the failure to comply with our
reporting obligations as described under “Description of Notes—Events of
Default” in the Preliminary Offering Memorandum.
 
Regular Record Dates:
April 1 and October 1 of each year, as the case may be, immediately preceding
each interest payment date.
 
Consolidated Closing Bid on The NASDAQ Global Market on April 23, 2015:
$0.9702 per share.
 
Initial Conversion Rate:
824.5723 shares of common stock per $1,000 principal amount of notes, subject to
adjustment.
 
Initial Conversion Price:
Approximately $1.21 per share of common stock, subject to adjustment.
 
Conversion Premium:
Approximately 25% above the consolidated closing bid of our common stock on The
NASDAQ Global Market on April 23, 2015.
 
Settlement Method for Conversions:
Shares of our common stock together with cash in lieu of fractional shares, as
described in the Preliminary Offering Memorandum.




 
 

--------------------------------------------------------------------------------

 





Sole Book-Running Manager:
Piper Jaffray & Co.
 
Pricing Date:
April 23, 2015.
 
Trade Date:
April 24, 2015.
 
Expected Settlement Date:
April 29, 2015.
 
CUSIP Number (144A):
172406 AA8
 
ISIN (144A):
US172406AA88
 
Listing:
None.
 
Use of Proceeds:
We estimate that the net proceeds from the offering of notes will be
approximately $60.7, after deducting the initial purchaser’s discounts and
commissions and estimated offering expenses payable by us.
We expect to use approximately $18.2 million of the net proceeds from the
offering to repay borrowings under and terminate our term loan, approximately
$11.4 million of the net proceeds to fund the cost of repurchasing approximately
11.8 million shares of our common stock pursuant to the forward stock purchase
agreement described below, approximately $2.6  million of the net proceeds to
fund the cost of repurchasing approximately 2.7 million shares of our common
stock from purchasers of notes in privately negotiated transactions as described
below and the remainder of the net proceeds for working capital and general
corporate purposes, including development of our OTT channels and applications
and possible acquisitions. However, we have no current commitments or
obligations with respect to any acquisitions.
 
Forward Stock Purchase Transaction:
In connection with the pricing of the notes, we intend to enter into a privately
negotiated forward stock purchase transaction with a financial institution,
which is one of the lenders under the Cinedigm Credit Agreement (the “forward
counterparty”), pursuant to which we will purchase in aggregate approximately
11.8 million shares of our commons stock, subject to adjustment, at a per share
price of $0.97, which was the last reported sale price of our common stock on
The NASDAQ Global Market on April 23, 2015.  We will prepay the purchase price
for the shares in cash using a portion of the net proceeds from the offering of
notes on the initial issuance date for the notes, expected to be April 29, 2015.
Under the terms of the forward stock purchase transaction, the forward
counterparty will be obligated to deliver the shares of common stock to us in
settlement of those transactions on or about the fifth anniversary of the
issuance date of the notes, subject to the ability of the forward counterparty
to elect to settle all or a portion of its forward stock purchase transaction
early.
The number of shares that we expect to agree to repurchase under the forward
stock purchase transaction has been determined by the initial purchaser based on
requests from the purchasers of the notes who engage in a convertible note
arbitrage hedge strategy for an allocation of a synthetic short position to
hedge the notes that they are purchasing in the offering and is also subject to
customary anti-dilution adjustments. The


 
 

--------------------------------------------------------------------------------

 




 
forward stock purchase transaction is generally expected to facilitate privately
negotiated derivative transactions, including swaps, between the forward
counterparty and investors in the notes relating to shares of our common stock
by which investors in the notes will establish short positions relating to
shares of our common stock and otherwise hedge their investments in the notes
concurrently with the pricing of the notes. The forward counterparty or its
affiliates generally expect to, but are not required to, enter into privately
negotiated derivative transactions with investors in the notes at the pricing of
the notes.
Our entry into the forward stock purchase transaction with the forward
counterparty and the entry by the forward counterparty into derivative
transactions in respect of shares of our common stock with the purchasers of the
notes could have the effect of increasing, or reducing the size of any decrease
in, the price of our common stock concurrently with, or shortly after, the
pricing of the notes.
 
Neither we nor the forward counterparty will control how such investors may use
such derivative transactions. In addition, such investors may enter into other
transactions relating to our common stock or the notes in connection with or in
addition to such derivative transactions, including the purchase or sale of
shares of our common stock. As a result, the existence of the forward stock
purchase transaction, such derivative transactions and any related market
activity could cause more purchases or sales of shares of our common stock over
the term of the forward stock purchase transaction than there otherwise would
have been had we not entered into the forward stock purchase transaction. Such
purchases or sales could potentially increase (or reduce the size of any
decrease in) or decrease (or reduce the size of any increase in) the market
price of our common stock and/or the trading price for the notes.
 
In addition, the forward counterparty or its affiliates are likely to modify
their hedge positions in respect of the forward stock purchase transaction by
entering into or unwinding various derivative transactions with respect to
shares of our common stock and/or by purchasing shares of our common stock or
other securities of ours in secondary market transactions following the pricing
of the notes and prior to maturity of the forward stock purchase transaction
(and are likely to do so during the final valuation period under the forward
stock purchase transaction and on or around any election by the forward
counterparty to settle all or a portion of its forward stock purchase
transaction early).
 
The effect, if any, of any of these transactions and activities on the market
price of our common stock or the notes will depend in part on market conditions
and cannot be ascertained at this time, but any of these activities could
adversely affect the value of our common stock, which could affect the value of
the notes, the value of the shares of common stock, if any, you receive upon
conversion of the notes and your ability to convert the notes. See ‘‘Risk
Factors—Risks Related to this Offering and the Notes—The forward stock purchase
transaction may affect the value of the notes and our common stock and may
result in unexpected market activity in the notes and/or our common stock,’’
‘‘Description of Forward Stock Purchase Transaction’’ and ‘‘Plan of
Distribution—Forward Stock Purchase Transaction’’ in the Preliminary Offering

 
 
 

--------------------------------------------------------------------------------

 

 

 
Memorandum.
 
Privately Negotiated Share Repurchases:
We expect to use approximately $2.6 million of the net proceeds from the
offering to fund the cost of repurchasing approximately 2.7 million shares of
our common stock  concurrently with or shortly after the closing of the offering
of notes from purchasers of notes in privately negotiated transactions effected
through the initial purchaser as our agent. We expect the purchase price per
share of the common stock repurchased in such transactions to equal $0.97, which
was the last reported sale price of our common stock on April 23, 2015.  These
share repurchase transactions could have the effect of increasing, or reducing
the size of any decrease in, the price of our common stock concurrently with, or
shortly after, the pricing of the notes.
 
Amendment to Cinedigm Credit Agreement
Concurrently with this offering of the notes, we are entering into an amendment
(the ‘‘Amendment’’) to our credit agreement (the ‘‘Cinedigm Credit Agreement’’)
with Societe Generale (‘‘SG’’) and certain other lenders, which we amended and
restated in January 2014 and which provides for a term loan and revolving loans.
Upon repayment of the term loan with $18.2 million of proceeds from the
offering, the Amendment will, among other things, extend the term of the
revolving loans to March 31, 2018, provide for the release of the equity
interests in Cinedigm’s subsidiaries that are currently pledged as collateral
without affecting the remaining collateral, change the interest rate as
described below, replace all financial covenants with a single debt service
coverage ratio test commencing at June 30, 2016 as applied to the revolving
loans and a $5.0 million minimum liquidity covenant, and provide consent to the
issuance of the notes. Going forward, the revolving loans will bear interest at
Base Rate (as defined below) + 3% or LIBOR + 4%, at our election, but in no
event may the elected rate be less than 1%. Base Rate, per annum, is equal to
the highest of (a) the rate quoted by the Wall Street Journal as the ‘‘base rate
on corporate loans by at least 75% of the nation’s largest banks,’’ (b) .50%
plus the Federal Funds Rate (as will be customarily defined in the Amendment),
and (c) the Eurodollar Rate (as will be customarily defined in the Amendment)
plus 1%.
 

 
__________________

 


 


 

 
 

--------------------------------------------------------------------------------

 

Description of Notes—Conversion Rights—Increase in Conversion Rate upon
Conversion upon a Make-Whole Fundamental Change or during a Redemption Period
 
If the effective date of a make-whole fundamental change (as defined in the
Preliminary Offering Memorandum) occurs prior to April 20, 2020, and a holder
elects to convert its notes in connection with such make-whole fundamental
change or if we issue a notice of redemption prior to April 20, 2020, and a
holder elects to convert notes during the related redemption period, we will,
under certain circumstances, increase the conversion rate for the notes so
surrendered for conversion by a number of additional shares of common stock.
 
The following table sets forth the number of additional shares by which the
conversion rate will be increased per $1,000 principal amount of notes:
 

 
Stock Price
Effective Date / Redemption Notice Date
$0.98
$1.50
$2.00
$3.00
$4.00
$5.00
$6.00
$7.00
$8.00
$10.00
April 29, 2015.................................
204.0816
128.8800
93.2700
56.8567
38.2650
26.9560
19.3383
13.8543
9.7150
3.8830
April 15, 2016.................................
204.0816
106.3133
76.8150
46.7600
31.4675
22.1860
15.9467
11.4600
8.0788
3.3180
April 15, 2017.................................
204.0816
82.6867
59.6600
36.2867
24.4350
17.2620
12.4450
8.9886
6.3850
2.7240
April 15, 2018.................................
204.0816
57.5000
41.4350
25.1900
16.9850
12.0300
8.7100
6.3300
4.5388
2.0240
April 15, 2019.................................
204.0816
30.1133
21.6700
13.1700
8.8950
6.3180
4.5950
3.3614
2.4350
1.1350
April 19, 2020.................................
204.0816
0.0000
0.0000
0.0000
0.0000
0.0000
0.0000
0.0000
0.0000
0.0000

 
The exact stock prices and effective dates or redemption notice dates may not be
set forth in the table above, in which case:
 
If the stock price is between two stock prices in the table or the effective
date or redemption notice date, as the case may be, is between two effective
dates or redemption notice dates, as the case may be, in the table, the number
of additional shares by which the conversion rate will be increased will be
determined by a straight-line interpolation between the number of additional
shares set forth for the higher and lower stock prices and the earlier and later
effective dates or redemption notice dates, as applicable, based on a 365-day
year.
 
If the stock price is greater than $10.00 per share (subject to adjustment in
the same manner as the stock prices set forth in the column headings of the
table above), no additional shares will be added to the conversion rate.
 
If the stock price is less than $0.98 per share (subject to adjustment in the
same manner as the stock prices set forth in the column headings of the table
above), no additional shares will be added to the conversion rate.
 
Notwithstanding the foregoing, in no event will the conversion rate per $1,000
principal amount of notes exceed 1,028.6539 shares of common stock, subject to
adjustment in the same manner as the conversion rate as set forth in the
Preliminary Offering Memorandum under the caption “Description of
Notes—Conversion Rights—Conversion Rate Adjustments.”
 
Our obligation to increase the conversion rate for notes converted in connection
with a make-whole fundamental change or during a redemption period could be
considered a penalty, in which case the enforceability thereof would be subject
to general principles of reasonableness and equitable remedies.
 
 
 
 

--------------------------------------------------------------------------------

 


 
CAPITALIZATION
 
The following table sets forth our cash and cash equivalents and our
capitalization as of December 31, 2014:


·      on an actual basis; and
 
 
·
on an as adjusted basis to give effect to the sale of $64.0 million aggregate
principal of notes, and the application of the net proceeds therefrom as
described in ‘‘Use of Proceeds” in the Preliminary Offering Memorandum, other
than the application of net proceeds to repurchase shares of our common stock.

 
The table should be read in conjunction with ‘‘Use of Proceeds’’ in the
Preliminary Offering Memorandum and ‘‘Management’s Discussion and Analysis of
Financial Condition and Results of Operations’’ included in our Annual Report on
Form 10-K for our fiscal year ended March 31, 2014 and in our Quarterly Report
on Form 10-Q for our fiscal quarter ended December 31, 2014 and our consolidated
financial statements and the related notes thereto, all of which are
incorporated by reference into the Preliminary Offering Memorandum.



   
As of December 31, 2014
     
Actual
   
As Adjusted
 
(dollars in millions other than par value)
 
(unaudited)
 
Cash and cash equivalents(1)
  $ 29.6     $ 72.1                    
Long-term debt, including current
portion                                                                                      
               
Cinedigm Term
Loans(2)                                                                                 
  $ 19.3     $ —  
Cinedigm Revolving
Loans(2)                                                                                 
    19.3       19.3  
2013
Notes                                                                                 
    5.0       5.0  
5.5% Convertible Senior Notes offered
hereby                                                                                 
    —       64.0  
Total debt at Cinedigm Corp.
level                                                                             
    43.6       88.3  
Cinedigm Digital Funding I Term
Loans                                                                                 
    70.1       70.1  
Cinedigm Digital Cinema Holding
Loan                                                                                 
    68.8       68.8  
Access Digital Cinema Phase 2 KBC
Facilities                                                                                 
    28.9       28.9  
Other Phase 2
Indebtedness                                                                                 
    0.8       0.8  
Total debt at consolidated subsidiary
level(3)                                                                             
    168.6       168.6  
Total
debt                                                                         
  $ 212.2     $ 256.9  
Stockholders’ deficit:
               
Preferred stock, 15,000,000 shares authorized; Series A 10% — $0.001 par value
per share; 20 shares authorized and 7 shares issued and outstanding actual and
as adjusted
  $ 3.6       3.6  
Class A common stock, $0.001 par value per share; 210,000,000 shares authorized,
76,921,163 outstanding actual and as adjusted(4)
    —       —  
Additional paid-in capital(1)
    277.3       277.3  
Treasury stock, at cost, 51,440 Class A shares(1)
    (0.2 )     (0.2 )
Accumulated deficit
    (289.2 )     (289.2 )
Accumulated other comprehensive loss
    —       —  
Total stockholders’
deficit(1)                                                                                      
    8.5       8.5  
Total
capitalization(1)                                                                                      
  $ 203.8     $ 248.4  

 
(1)
Excludes the impact of the use of approximately $11.4 million of the net
proceeds to fund the cost of repurchasing approximately 11.8 million shares of
our common stock pursuant to the forward stock purchase agreement described
under “Description of Forward Stock Purchase Transaction” in the Preliminary
Offering Memorandum. The forward stock purchase transaction is a separate
transaction entered into by us and the forward counterparty. The forward stock

 

 
 

--------------------------------------------------------------------------------

 



 
 
purchase transaction is not part of the terms of the notes and will not affect
the holders’ rights under the notes. Also excludes the impact of the use of
approximately $2.6 million of the net proceeds to fund the cost of repurchasing
approximately 2.7 million shares of our common stock concurrently with or
shortly after the closing of the offering of notes from purchasers of notes in
privately negotiated transactions effected through the initial purchaser as our
agent.

 
(2). 
On October 17, 2013, we entered into the Cinedigm Credit Agreement, which we
amended and restated in January 2014. The Cinedigm Credit Agreement includes a
$25.0 million term loan and $30.0 million of revolving loans. Concurrently with
the offering of the notes, we are entering into the Amendment to the Cinedigm
Credit Agreement which will, among other things, extend the term of the
revolving loans, allow the release of some of the collateral, change the
interest rate, ease certain covenants as applied to the revolving loans, and
provide consent to the issuance of the notes. See ‘‘Summary—Recent
Developments’’ for more information about the Amendment. In connection with the
offering of notes, we intend to repay borrowings under and terminate the term
loan under the Cinedigm Credit Agreement. See ‘‘Use of Proceeds’’ in the
Preliminary Offering Memorandum.

 
(3)
Does not include indebtedness of CDF2 Holdings, LLC, a ‘‘Variable Interest
Entity’’ as defined in ASC 810 and entity in which we own 100% of the common
equity interests, because we have determined that we are not the primary
beneficiary of CDF2 Holdings, LLC. We regularly assess our variable interests in
CDF2 Holdings, LLC and determined that we are not the primary beneficiary as of
December 31, 2014 and therefore we do not consolidate Holdings in our financial
reporting. As of December 31, 2014, CDF2 Holdings, LLC had $55.3 million of
indebtedness.

 
(4)
The common stock shown in the table excludes: (i) 5,312,307 shares of common
stock under the Company’s Second Amended and Restated 2000 Equity Incentive Plan
as of December 31, 2014, (ii) 17,775,825 shares of common stock with respect to
outstanding warrants, with a weighted average exercise price of $1.43, as of
December 31, 2014, and (iii) 5,015,000 shares of common stock upon exercise of
inducement stock options, with a weighted average exercise price of $2.62, as of
December 31, 2014. The terms of the warrants exercisable into 16,000,000 shares
of our common stock referred to in clause (ii) include standard anti-dilution
protection, including to the extent we issue or sell shares of our common stock,
or securities exercisable for or convertible into shares of our common stock, at
a price per share below the exercise price of the warrants then in effect, which
is currently $1.37. Because the initial conversion price related to the notes is
approximately $1.21, the exercise price for such warrants will become $1.31,
which will result in an additional 732,824 shares of our common stock underlying
such warrants, all of which is excluded from the table above.  The actual and as
adjusted common stock shown excludes the shares of common stock reserved for
issuance upon conversion of the notes offered by the Preliminary Offering
Memorandum.

 
 


 
 


 

 
 

--------------------------------------------------------------------------------

 
 
__________________
 
This communication is intended for the sole use of the person to whom it is
provided by the sender. This material is confidential and is for your
information only and is not intended to be used by anyone other than you. This
information does not purport to be a complete description of the notes or the
offering.  This communication does not constitute an offer to sell or the
solicitation of an offer to buy any notes in any jurisdiction to any person to
whom it is unlawful to make such offer or solicitation in such jurisdiction.
 
The notes and any shares of common stock issuable upon conversion of the notes
have not been and will not be registered under the U.S. Securities Act of 1933,
as amended (the “Securities Act”), or any other securities laws, and may not be
offered or sold within the United States or any other jurisdiction, except
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act and any other applicable
securities laws. The initial purchaser is initially offering the notes only to
qualified institutional buyers as defined in, and in reliance on, Rule 144A
under the Securities Act.
 
The notes and any shares of common stock issuable upon conversion of the notes
are not transferable except in accordance with the restrictions described under
“Notice to Investors” and “Transfer Restrictions” in the Preliminary Offering
Memorandum.
 
A copy of the Preliminary Offering Memorandum may be obtained by contacting
Piper Jaffray & Co. at 800-747-3924.


Any legends, disclaimers or other notices that may appear below are not
applicable to this communication and should be disregarded.  Such legends,
disclaimers or other notices have been automatically generated as a result of
this communication having been sent via Bloomberg or another system.
 



 
 

--------------------------------------------------------------------------------

 

SCHEDULE IV
 
Subsidiaries
 
 
1.
Access Digital Media, Inc., a Delaware corporation and a wholly-owned subsidiary
of  Cinedigm DC Holdings, LLC.



 
2.
ADM Cinema Corporation d/b/a the Pavilion Theatre, a Delaware corporation and a
wholly-owned subsidiary of the Company.



 
3.
Christie/AIX, Inc., a Delaware corporation and a wholly-owned subsidiary of
Access Digital Media, Inc.



 
4.
Vistachiara Productions Inc., d/b/a The Bigger Picture, a Delaware corporation
and a wholly-owned subsidiary of the Company.



 
5.
Access Digital Cinema Phase 2, Corp., a Delaware corporation and a wholly-owned
subsidiary of the Company.



 
6.
Vistachiara Entertainment, Inc., a Delaware corporation and a wholly-owned
subsidiary of the Company.



 
7.
Access Digital Cinema Phase 2 B/AIX Corp., a Delaware corporation and a
wholly-owned subsidiary of Access Digital Cinema Phase 2 Corp.

 
 
8.
Cinedigm Digital Funding 1, LLC, a Delaware limited liability company and a
wholly-owned subsidiary of Christie/AIX, Inc.

 
 
9.
CDF2 Holdings, LLC, a Delaware limited liability company and a wholly-owned
subsidiary of Access Digital Cinema Phase 2 Corp.

 
 
10.
Cinedigm Digital Funding 2, LLC, a Delaware limited liability company and a
wholly-owned subsidiary of CDF2 Holdings, LLC.

 
 
11.
Cinedigm Entertainment Corp., a New York corporation and a wholly-owned
subsidiary of the Company.

 
 
12.
Cinedigm Digital Cinema Australia Pty Ltd, an Australian proprietary company and
a wholly-owned subsidiary of the Company.

 
 
13.
Cinedigm DC Holdings, LLC, a Delaware limited liability company and a
wholly-owned subsidiary of the Company.

 
 
14.
Cinedigm Entertainment Holdings, LLC, a Delaware limited liability company and a
wholly-owned subsidiary of the Company.

 
 
15.
Cinedigm Home Entertainment, LLC, a Delaware limited liability company and a
wholly-owned subsidiary of Cinedigm Entertainment Holdings, LLC.


 
 

--------------------------------------------------------------------------------

 



 
 
16.
Con TV, LLC, a 47.5% owned subsidiary of Cinedigm Entertainment Corp.

 
 
17.
Docurama, LLC, a Delaware limited liability company and a wholly-owned
subsidiary of Cinedigm Entertainment Corp.

 
 
18.
Dove Family Channel, LLC, a Delaware limited liability company and a
wholly-owned subsidiary of Cinedigm Entertainment Corp.



 


 

 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE V
 
List of Individuals and Entities Executing Lock-Up Agreements
 
Officers
 
 
1.
Christopher J. McGurk

 
 
2.
Gary S. Loffredo

 
 
3.
Adam Mizel

 
 
4.
Jeffrey S. Edell

 


 
Non-Employee Directors
 
 
1.
Peter C. Brown

 
 
2.
Wayne L. Clevenger

 
 
3.
Matthew W. Finlay

 
 
4.
Martin B. O’Connor II

 
 
5.
Laura Nisonger Sims

 


 
Stockholders
 
 
1.
Sageview Capital Master, L.P.

 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Form of Lock-Up Agreement
 
April [•], 2015




Piper Jaffray & Co.
in Schedule I to the Purchase Agreement
referred to below


c/o  Piper Jaffray & Co.
800 Nicollet Mall, Suite 800
Minneapolis, MN 55402


Dear Ladies and Gentleman:
 
As an inducement to the initial purchaser (the “Initial Purchaser”) to execute a
purchase agreement (the “Purchase Agreement”) with Cinedigm Corp. and any
successor (by merger or otherwise) thereto (the “Company”), providing for the
offering (the “Offering”) of Convertible Senior Notes (the “Notes”) of the
Company that are convertible into shares of the Company’s common stock, par
value $0.001 (the “Common Stock”), the undersigned hereby agrees that without,
in each case, the prior written consent of Piper Jaffray & Co. (“Piper Jaffray”)
during the period specified in the succeeding paragraph (the “Lock-Up Period”),
the undersigned will not: (1) offer, pledge, announce the intention to sell,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase, make
any short sale or otherwise transfer or dispose of, directly or indirectly, any
shares of Common Stock or any securities convertible into, exercisable or
exchangeable for or that represent the right to receive Common Stock (including
without limitation, Common Stock which may be deemed to be beneficially owned by
the undersigned in accordance with the rules and regulations of the Securities
and Exchange Commission and securities which may be issued upon exercise of a
stock option or warrant) whether now owned or hereafter acquired (the
“Undersigned’s Securities”); (2) enter into any swap or other agreement that
transfers, in whole or in part, any of the economic consequences of ownership of
the Undersigned’s Securities, whether any such transaction described in clause
(1) or (2) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise; (3) make any demand for or exercise any right
with respect to, the registration of any Common Stock or any security
convertible into or exercisable or exchangeable for Common Stock; or (4)
publicly disclose the intention to do any of the foregoing.


The undersigned agrees that the foregoing restrictions preclude the undersigned
from engaging in any hedging or other transaction which is designed to or which
reasonably could be expected to lead to or result in a sale or disposition of
the Undersigned’s Securities even if such Securities would be disposed of by
someone other than the undersigned.  Such prohibited hedging or other
transactions would include without limitation any short sale or any purchase,
sale or grant of any right (including without limitation any put or call option)
with respect to any

 
A-1

--------------------------------------------------------------------------------

 



of the Undersigned’s Securities or with respect to any security that includes,
relates to, or derives any significant part of its value from such
Securities.  The Lock-Up Period will commence on the date of this Agreement and
continue and include the date 90 days after the date of the final offering
memorandum relating to the Offering.


If the undersigned is an officer or director of the Company, (i) Piper Jaffray
agrees that, at least three business days before the effective date of any
release or waiver of the foregoing restrictions in connection with a transfer of
shares of Common Stock, Piper Jaffray will notify the Company of the impending
release or waiver, and (ii) the Company has agreed in the Purchase Agreement to
announce the impending release or waiver by issuing a press release through a
major news service at least two business days before the effective date of the
release or waiver.  Any release or waiver granted by Piper Jaffray hereunder to
any such officer or director shall only be effective two business days after the
publication date of such press release.  The provisions of this paragraph will
not apply if both (a) the release or waiver is effected solely to permit a
transfer not for consideration, and (b) the transferee has agreed in writing to
be bound by the same terms described in this letter that are applicable to the
transferor, to the extent and for the duration that such terms remain in effect
at the time of the transfer.


Notwithstanding the foregoing, the undersigned may transfer the Undersigned’s
Securities (i) as a bona fide gift or gifts, (ii) to an immediate family member
or any trust for the direct or indirect benefit of the undersigned or the
immediate family or one or more members of the immediate family of the
undersigned, (iii) to any corporation, partnership or limited liability company,
all of the shareholders, partners or members of which consist of the undersigned
and/or one or more members of such undersigned’s immediate family, (iv) if the
undersigned is a corporation, partnership, limited liability company, trust or
other business entity (A) to another corporation, partnership, limited liability
company, trust or other business entity that is an affiliate (as defined in Rule
405 promulgated under the Securities Act of 1933, as amended) of the undersigned
or (B) to limited partners, limited liability company members or stockholders of
the undersigned as distributions of shares of Common Stock or any security
convertible into or exercisable for Common Stock, (v) if the undersigned is a
trust, transfers to the beneficiary of such trust, (vi) by testate succession or
intestate succession; provided, in the case of clauses (i)-(vi), that (x) such
transfer shall not involve a disposition for value, (y) the transferee has
agreed in writing with the Initial Purchaser to be bound by the terms of this
Lock-Up Agreement that are applicable to the transferor, to the extent and for
the duration that such terms remain in effect at the time of the transfer, and
(z) no filing by any party under Section 16(a) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), shall be required or shall be made
voluntarily in connection with such transfer.  For purposes of this Agreement,
“immediate family” shall mean any relationship by blood, marriage or adoption,
nor more remote than first cousin.
 
In addition, the foregoing restrictions shall not apply to (i) the exercise of
stock options granted pursuant to the Company’s equity incentive plans; provided
that it shall apply to any of the Undersigned’s Securities issued upon such
exercise, or (ii) the establishment of any contract, instruction or plan (a
“Plan”) that satisfies all of the requirements of Rule 10b5-1(c)(1)(i)(B) under
the Exchange Act; provided that no sales of the Undersigned’s Securities shall
be made pursuant to such a Plan prior to the expiration of the Lock-Up Period
(as such may have been extended pursuant to the provisions hereof), and such a
Plan may only be established if no public
 

 
A-2

--------------------------------------------------------------------------------

 



announcement of the establishment or existence thereof and no filing with the
Securities and Exchange Commission or other regulatory authority in respect
thereof or transactions thereunder or contemplated thereby, by the undersigned,
the Company or any other person, shall be required, and no such announcement or
filing is made voluntarily, by the undersigned, the Company or any other person,
prior to the expiration of the Lock-Up Period (as such may have been extended
pursuant to the provisions hereof).
 
In furtherance of the foregoing, the Company and its transfer agent and
registrar are hereby authorized to decline to make any transfer of shares of
Common Stock if such transfer would constitute a violation or breach of this
Agreement.
 
The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Agreement and that upon request, the
undersigned will execute any additional documents necessary to ensure the
validity or enforcement of this Agreement. All authority herein conferred or
agreed to be conferred and any obligations of the undersigned shall be binding
upon the successors, assigns, heirs or personal representatives of the
undersigned.
 
The undersigned understands that the undersigned shall be released from all
obligations under this Agreement if (i) the Company notifies the Initial
Purchaser that it does not intend to proceed with the Offering, (ii) the
Purchase Agreement does not become effective, or if the Purchase Agreement
(other than the provisions thereof which survive termination) shall terminate or
be terminated prior to payment for and delivery of the Notes to be sold
thereunder, or (iii) the Offering is not completed by May 29, 2015.
 
The undersigned understands that the Initial Purchaser are entering into the
Purchase Agreement and proceeding with the Offering in reliance upon this
Agreement.
 
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York.
 
Very truly yours,
 
 
                                                                            
         Printed Name of Holder
 
 
 
 
 
By:                                                                       
                          Signature
 
 
 
                                                                              
       Printed Name of Person Signing
(and indicate capacity of person signing if
signing as custodian, trustee, or on behalf
                         of an entity)

 
A-3

--------------------------------------------------------------------------------

 

EXHIBIT B
 
Form of Company Press Release for Waivers or Releases
 
of Officer/Director Lock-Up Agreements
 
Cinedigm Corp.
 
April __, 2015
 
Cinedigm Corp. (the “Company”) announced today that Piper Jaffray, the sole
book-running manager is [waiving] [releasing] [a] lock-up restriction[s] with
respect to an aggregate of **[# of common shares] held by certain [officers]
[directors] [stockholders] of the Company.  These [officers] [directors]
[stockholders] entered into lock-up agreements with Piper Jaffray in connection
with the Company’s offering of convertible senior notes.
 
This [waiver] [release] will take effect on [date that is at least 2 business
days following date of this press release].
 
This press release is not an offer for sale of the securities in the United
States or in any other jurisdiction where such offer is prohibited, and such
securities may not be offered or sold in the United States absent registration
or an exemption from registration under the United States Securities Act of
1933, as amended.
 



 
B-1

--------------------------------------------------------------------------------

 

EXHIBIT C
 
CINEDIGM CORP.
CHIEF FINANCIAL OFFICER’S CERTIFICATE


 April 29, 2015


In accordance with Section 5(i) of the Note Purchase Agreement (as defined
below), the undersigned, Jeffrey S. Edell, Chief Financial Officer of Cinedigm
Corp., a Delaware corporation (the “Company”), in connection with the offering
of $64,000,000 principal amount of its 5.5% Convertible Senior Notes due 2035
pursuant to that certain Note Purchase Agreement, dated as of April 23, 2015
(the “Agreement”), by and between the Company and Piper Jaffray & Co. (the
“Initial Purchaser”), hereby certifies, on behalf of the Company, that:
 
I am duly elected, qualified and am acting in the capacity set forth above, am
familiar with the facts certified herein and have made any and all additional
inquiries necessary in my judgment in order to make the certifications herein.
 
I have reviewed each of the circled items identified on the copies of the
Company’s Preliminary Offering Memorandum, dated April 23, 2015, and the
Company’s Offering Memorandum, dated April 23, 2015 (together, the “Offering
Memoranda”), attached hereto as Exhibit A, regarding certain financial and
statistical information and other related matters (the “Financial and
Statistical Information”), and hereby confirm that the Financial and Statistical
Information is in agreement with the Company’s internal accounting and financial
records.
 
Nothing has come to my attention that causes me to believe that any
modifications should be made to the Financial and Statistical Information
included in the Offering Memoranda.
 
The Initial Purchaser (and its counsel) is entitled to rely on this Chief
Financial Officer’s Certificate in connection with the transactions contemplated
by the Agreement.
 

 
C-1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, I have hereunto set my hand to this Chief Financial
Officer’s Certificate as of the date first written above.


 
CINEDIGM CORP.




By: ___________________________
           Jeffrey S. Edell
           Chief Financial Officer













 
C-2
 
 
